Execution Version


AMENDMENT NO. 1 TO CREDIT AGREEMENT
This Amendment No. 1 to Credit Agreement (this “Amendment”) is entered into as
of August 1, 2019 by and among MORNINGSTAR, INC., an Illinois corporation (the
“Company”), certain Subsidiaries of the Company party hereto in the capacity of
a “Borrower” (the “Designated Borrowers,” and together with the Company, the
“Borrowers”), the subsidiaries of the Company party hereto in the capacity of a
“Guarantor” (the “Guarantors”, together with the Borrowers, the “Loan Parties”)
and BANK OF AMERICA, N.A. as administrative agent for the Lenders (the
“Administrative Agent”).
RECITALS
A.    The Loan Parties and the Administrative Agent are party to that certain
Credit Agreement dated as of July 2, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Unless otherwise
specified herein, capitalized terms used in this Amendment shall have the
meanings ascribed to them by the Credit Agreement.
B.    The Borrowers, the Guarantors and the Administrative Agent wish to (i)
join certain Designated Borrowers to the Credit Agreement (the “New Designated
Borrowers”) and (ii) amend the Credit Agreement in certain respects on the terms
and conditions set forth herein.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendments to Credit Agreement. Upon the “Amendment No. 1 Effective Date”
(as defined below), the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Annex I hereto
2.    Representations and Warranties of the Loan Parties. Each of the Loan
Parties represents and warrants that:
(a)    the execution, delivery and performance by the Loan Parties of this
Amendment and each of the other documents entered into in connection herewith
(the “Amendment Documents”) have been duly authorized by all necessary corporate
action and that this Amendment and each of the Amendment Documents is a legal,
valid and binding obligation of each of the Loan Parties enforceable against the
Loan Parties in accordance with its terms, except as the enforcement thereof may
be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
(b)     each of the representations and warranties contained in the Credit
Agreement (deeming this Amendment as a Loan Document) is true and correct in all
material respects on and as of the date hereof as if made by each Loan Party on
the date hereof (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date); and
(c)    after giving effect to this Amendment and the Amendment Documents, no
Default or Event of Default has occurred and is continuing.
3.    Amendment No. 1 Effective Date. This Amendment shall become effective upon
the execution and delivery hereof by each Loan Party, the Administrative Agent
and the Lenders; provided





--------------------------------------------------------------------------------





that Section 1 hereof shall not become effective until the date (the “Amendment
No. 1 Effective Date”) when the following additional conditions have also been
satisfied:
(a)    the Administrative Agent shall have received a certificate of a
Responsible Officer dated the date hereof, certifying as to the representations
and warranties made by each Loan Party contained in Section 2 hereof;
(b)    the Administrative Agent shall have received a Designated Borrower
Agreement and Assumption Agreement executed and delivered from each New
Designated Borrower, each dated as of the Amendment No. 1 Effective Date and in
form and substance reasonably satisfactory to Administrative Agent;
(c)     the Administrative Agent shall have received a certificate of a
Responsible Officer dated the Amendment No. 1 Effective Date, certifying as to
the Organization Documents of each New Designated Borrower (which, to the extent
filed with a Governmental Authority, shall be certified as of a recent date by
such Governmental Authority), the resolutions of the governing body of each New
Designated Borrower, the good standing, existence or its equivalent of each New
Designated Borrower and of the incumbency (including specimen signatures) of the
Responsible Officers of each New Designated Borrower;
(d)     the Administrative Agent shall have received both local law and Illinois
law opinions of counsel for the New Designated Borrowers, each dated the
Amendment No. 1 Effective Date, addressed to the Administrative Agent and the
Lenders and in form and substance reasonably acceptable to the Administrative
Agent;
(e)    upon the reasonable request of the Administrative Agent made at least
five days prior to the Amendment No. 1 Effective Date, each Loan Party shall
have provided to the Administrative Agent the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least two days prior to the Amendment No. 1 Effective Date; and
(f)     at least five days prior to the Amendment No. 1 Effective Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to Administrative Agent, a Beneficial
Ownership Certification in relation to such Borrower.
4.    Reference to and Effect Upon the Credit Agreement.
(a)    Except as specifically amended, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Loan Document, nor constitute a
waiver of any provision of the Credit Agreement or any Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.
(c)    This Amendment shall be deemed to be a Loan Document.


 
2
 




--------------------------------------------------------------------------------





6.    Costs and Expenses.    Each Loan Party hereby affirms its obligation under
Section 11.04 of the Credit Agreement to reimburse the Administrative Agent and
the other Lenders, as applicable, for all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Lenders in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the reasonable fees, charges and disbursements of attorneys
for the Administrative Agent with respect thereto.
7.    Reaffirmation. Each Loan Party hereby reaffirms its obligations under the
Credit Agreement and the other Loan Documents, including, with respect to each
Guarantor, its obligations under Article X of the Credit Agreement.
8.    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Illinois.
9.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
10.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.
[Signature Pages Follow]






 
3
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
BORROWERS:
MORNINGSTAR, INC.
By:    /s/ Patrick J. Maloney    
Name:    Patrick J. Maloney    
Title:    General Counsel    
MORNINGSTAR RESEARCH INC.  
By:    /s/ Scott Mackenzie    
Name:    Scott Mackenzie    
Title:    President & CEO    
MORNINGSTAR UK LIMITED
By:    /s/ Mark Ormes    
Name:    Mark Ormes    
Title:    Director    
MORNINGSTAR HOLLAND B.V.
By:    /s/ Mark Roomans    
Name:    Mark Roomans    
Title:    Attorney in fact            


[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------







MORNINGSTAR AUSTRALASIA PTY LIMITED
Executed as a deed by Morningstar Australasia Pty Limited ACN 090 665 544 acting
by the following persons or, if the seal is affixed, witnessed by the following
persons in accordance with s127 of the Corporations Act 2001: 

 
. . . . . /s/ James Wickham. . . . . . . . . . . . . . . .
Signature of director
. . . . . . . . /s/ Craig Ellis. . . . . . . . . . . . . . . . .
Signature of director/company secretary
. . . . . James Wickham . . . . . . . . . . . . . . . . . .
Name of director (print)
. . . . . . . . .Craig Ellis . . . . . . . . . . . . . . . . . . .
Name of director/company secretary (print)





 
[Signature Page to Amendment No. 1]


 




--------------------------------------------------------------------------------





GUARANTORS:
    
 
MORNINGSTAR INVESTMENT MANAGEMENT LLC
By:   /s/ Matthew Radgowski   
Name:   Matthew Radgowski   
Title:   Managing Director   
 
MORNINGSTAR RESEARCH SERVICES LLC
By:   /s/ Haywood Kelly   
Name:   Haywood Kelly   
Title:   President   
 
MORNINGSTAR RATINGS HOLDING CORP.
By:   /s/ Patrick Maloney   
Name:   Patrick Maloney   
Title:   Vice President and General Counsel   





 
[Signature Page to Amendment No. 1]


 




--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/ Michael J. Haas    
Name:    Michael J. Haas    
Title:    Sr. Vice President    


BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender
By:    /s/ Michael J. Haas    
Name:    Michael J. Haas    
Title:    Sr. Vice President    




[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------


Execution Version


Annex I









--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of July 2, 2019
among
MORNINGSTAR, INC.,
as the Company and a Borrower,
CERTAIN SUBSIDIARIES OF THE COMPANY
as Designated Borrowers,


CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Guarantors
and
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and
an L/C Issuer


and


THE LENDERS PARTY HERETO


BANK OF AMERICA, N.A.
as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    3334
1.03    Accounting Terms    34
1.04    Rounding    35
1.05    Times of Day; Rates    35
1.06    Letter of Credit Amounts    3536
1.07    Exchange Rates; Currency Equivalents    3536
1.08    Additional Alternative Currencies    36
1.09    Change of Currency    37
ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS    3738
2.01    Loans    3738
2.02    Borrowings, Conversions and Continuations of Loans    38
2.03    Letters of Credit    40
2.04    Swingline Loans    4950
2.05    Prepayments    52
2.06    Termination or Reduction of Commitments    5354
2.07    Repayment of Loans    5455
2.08    Interest and Default Rate    55
2.09    Fees    56
2.10    Computation of Interest and Fees    5657
2.11    Evidence of Debt    5758
2.12    Payments Generally; Administrative Agent Clawback    58
2.13    Sharing of Payments by Lenders    60
AmericasActive:13618273.11AmericasActive:13823071.5
2.14    Cash Collateral    6061
2.15    Defaulting Lenders    6162
2.16    Designated Borrowers    6364
2.17    Designated Lenders    6465
2.18    Increase in Revolving Facility    65
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    66
3.01    Taxes    66
3.02    Illegality    70
3.03    Inability to Determine Rates    71
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans    73
3.05    Compensation for Losses    7475
3.06    Mitigation Obligations; Replacement of Lenders    7576
3.07    Survival.    7576
3.08    United Kingdom Tax Matters.    76
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    8283
4.01    Conditions of Initial Credit Extension    8283
4.02    Conditions to all Credit Extensions    8485


i

--------------------------------------------------------------------------------





ARTICLE V REPRESENTATIONS AND WARRANTIES    8586
5.01    Existence, Qualification and Power    8586
5.02    Authorization; No Contravention    8586
5.03    Governmental Authorization; Other Consents    86
5.04    Binding Effect    86
5.05    Financial Statements; No Material Adverse Effect    8687
5.06    Litigation    87
5.07    No Default    8788
5.08    Ownership of Property    8788
5.09    Environmental Compliance    8788
5.10    Taxes    8788
5.11    ERISA Compliance, etc.    88
5.12    Margin Regulations; Investment Company Act    8889
5.13    Disclosure    8889
5.14    Sanctions Concerns and Anti-Corruption Laws    8990
5.15    Responsible Officers    8990
ARTICLE VI AFFIRMATIVE COVENANTS    8990
6.01    Financial Statements    8990
6.02    Certificates; Other Information    9192
6.03    Notices    9192
6.04    Payment of Obligations    9293
6.05    Preservation of Existence, Etc    9293
6.06    Maintenance of Properties    9293
6.07    Maintenance of Insurance    9293
6.08    Compliance with Laws    9394
6.09    Books and Records    9394
6.10    Inspection Rights    9394
6.11    Use of Proceeds    9394
6.12    Compliance with Environmental Laws    9394
6.13    Covenant to Guarantee Obligations    9495
6.14    Anti-Corruption Laws    9495
6.15    Approvals and Authorizations    9495
ARTICLE VII NEGATIVE COVENANTS    9495
7.01    Liens    9495
7.02    Indebtedness    9697
7.03    Investments    9798
7.04    Fundamental Changes    9798
7.05    Dispositions    9899
7.06    Restricted Payments    99100
7.07    Change in Nature of Business    99100
7.08    Transactions with Affiliates    100101
7.09    Burdensome Agreements    100101
7.10    Use of Proceeds    101102
7.11    Sanctions    101102
7.12    Anti-Corruption Laws    101102
7.13    Financial Covenants    101102
7.14    Canadian Defined Benefit Pension Plans    102


ii

--------------------------------------------------------------------------------





ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    101102
8.01    Events of Default    101102
8.02    Remedies upon Event of Default    103105
8.03    Application of Funds    104105
ARTICLE IX ADMINISTRATIVE AGENT    105106
9.01    Appointment and Authority    105106
9.02    Rights as a Lender    105106
9.03    Exculpatory Provisions    105107
9.04    Reliance by Administrative Agent    106108
9.05    Delegation of Duties    107108
9.06    Resignation of Administrative Agent    107108
9.07    Non-Reliance on Administrative Agent and Other Lenders    108109
9.08    No Other Duties, Etc    109110
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding    109110
9.10    Guaranty Matters    109111
9.11    Certain ERISA Matters    110111
ARTICLE X CONTINUING GUARANTY    111112
10.01    Guaranty    111112
10.02    Rights of Lender    111112
10.03    Certain Waivers    111113
10.04    Obligations Independent    112113
10.05    Subrogation    112113
10.06    Termination; Reinstatement    112113
10.07    Stay of Acceleration    112114
10.08    Condition of Borrower    113114
10.09    Appointment of Borrower    113114
10.10    Right of Contribution    113114
ARTICLE XI MISCELLANEOUS    113114
11.01    Amendments, Etc    113114
11.02    Notices; Effectiveness; Electronic Communications    116117
11.03    No Waiver; Cumulative Remedies; Enforcement    118119
11.04    Expenses; Indemnity; Damage Waiver    118119
11.05    Payments Set Aside    120121
11.06    Successors and Assigns    120122
11.07    Treatment of Certain Information; Confidentiality    125126
11.08    Right of Setoff    126127
11.09    Interest Rate Limitation    127128
11.10    Counterparts; Integration; Effectiveness    127128
11.11    Survival of Representations and Warranties    127128
11.12    Severability    128129
11.13    Replacement of Lender    128129
11.14    Governing Law; Jurisdiction; Etc    129130
11.15    Waiver of Jury Trial    130131
11.16    Subordination    130131
11.17    No Advisory or Fiduciary Responsibility    131132
11.18    Electronic Execution; Electronic Records    131132


iii

--------------------------------------------------------------------------------





11.19    USA PATRIOT Act and Canadian AML Acts Notice    132133
11.20    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    132133
11.21    Judgment Currency    133134




iv

--------------------------------------------------------------------------------







BORROWER PREPARED SCHEDULES
Schedule 1.01(c)        Responsible Officers    
Schedule 7.01            Existing Liens
Schedule 7.02            Existing Indebtedness
Schedule 7.03            Existing Investments
Schedule 7.08(a)        Affiliate Transactions
ADMINISTRATIVE AGENT PREPARED SCHEDULES
Schedule 1.01(a)        Certain Addresses for Notices
Schedule 1.01(b)        Initial Commitments and Applicable Percentages
Schedule 2.01            Swingline Commitment
Schedule 2.03            Letter of Credit Commitment


EXHIBITS
Exhibit A
Form of Administrative Questionnaire

Exhibit B
Form of Assignment and Assumption

Exhibit C
Form of Compliance Certificate

Exhibit D
Form of Joinder Agreement

Exhibit E
Form of Loan Notice

Exhibit F
Form of Revolving Note

Exhibit G
Form of Swingline Loan Notice

Exhibit H
Form of Term Note

Exhibit I
Form of Officer’s Certificate

Exhibit J
Forms of U.S. Tax Compliance Certificates

Exhibit K
Form of Funding Indemnity Letter

Exhibit L
Form of Notice of Loan Prepayment

Exhibit M
Form of Letter of Credit Report

Exhibit N
Form of Notice of Additional L/C Issuer

Exhibit O
Designated Borrower Request and Assumption Agreement

Exhibit P
Designated Borrower Notice





v

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of July 2, 2019, among MORNINGSTAR,
INC., an Illinois corporation (the “Company”), certain Subsidiaries of the
Company from time to time party hereto pursuant to Section 2.16 (each, a
“Designated Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
BANK OF AMERICA, N.A., as the Administrative Agent, Swingline Lender, and an L/C
Issuer.
PRELIMINARY STATEMENTS:
WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and each L/C Issuer make loans and other financial
accommodations to the Loan Parties in an aggregate amount of up to $750,000,000.
WHEREAS, the Lenders, the Swingline Lender and each L/C Issuer have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows.
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


1

--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Alternative Currency” means each of the following currencies: Euros, Canadian
Dollars, Australian Dollars and Sterling, together with each other currency
(other than Dollars) that is approved in accordance with Section 1.09; provided
that for each Alternative Currency, such requested currency is an Eligible
Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuers, as the case may be, by reference to Bloomberg (or such other publicly
available service for displaying exchange rates), to be the exchange rate for
the purchase of such Alternative Currency with Dollars at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided, however, that if no such rate is
available, the “Alternative Currency Equivalent” shall be determined by the
Administrative Agent or the L/C Issuers, as the case may be, using any
reasonable method of determination they deem appropriate in their sole
discretion (and such determination shall be conclusive absent manifest error).
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $250,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such Person is subject.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15. If the
Commitment of all of the Revolving Lenders to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect,
giving effect to any subsequent assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. The Applicable Percentage of
each Lender in respect of each Facility is set forth opposite the name of such
Lender on Schedule 1.01(b) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto or in any documentation executed by such
Lender pursuant to Section 2.17, as applicable.
“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Base Rate Loans
shall be the percentage set forth under the column “Base Rate,” (b) Eurocurrency


2

--------------------------------------------------------------------------------





Rate Loans shall be the percentage set forth under the column “Eurocurrency
Rate,” (c) the Letter of Credit Fee shall be the percentage set forth under the
column “Term Loans, Revolving Loans & Letter of Credit Fee”, and (d) the
Commitment Fee shall be the percentage set forth under the column “Commitment
Fee”:
Applicable Rate
Level
Consolidated Leverage Ratio
Eurocurrency Rate
Base Rate
Commitment
Fee
Term Loans, Revolving Loans & Letter of Credit Fee
Term Loans & Revolving Loans
I
< 1.50:1.00
1.00%
0.00%
0.125%
II
> 1.50:1.00 but < 2.50:1.00
1.125%
0.125%
0.15%
III
> 2.50:1.00 but < 3.00:1.00
1.250%
0.25%
0.175%
IV
> 3.00:1.00
1.50%
0.50%
0.20%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level IV shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered. In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate shall be set
forth in Level II until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(c) for the fiscal
quarter ending September 30, 2019 to the Administrative Agent. Any adjustment in
the Applicable Rate shall be applicable to all Credit Extensions then existing
or subsequently made or issued.
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Applicant Borrower” has the meaning specified in Section 2.16(a).
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.


3

--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Bank of America, in its capacity as sole lead arranger and sole
bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Australian Dollar” means the lawful currency of Australia.
“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to Section
8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Levy” means the bank levy set out in Part 5 of, and Schedule 19 to, the
Finance Act 2011 (UK) and/or any similar levy imposed under the laws of a
jurisdiction other than the United Kingdom, in each case, which has been
publicly announced or is in force at the date of this Agreement.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurocurrency Rate
(for Dollars) plus one percent (1.00%), subject to the interest rate floors set
forth therein; provided that if the Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate


4

--------------------------------------------------------------------------------





announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.
“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate. All Base Rate Loans are available only to U.S. Borrowers and
Loans denominated in Dollars.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”, but,
for the avoidance of doubt, does not include any Canadian Pension Plan or any
other benefit plan offered to employees in Canada.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower DTTP Filing” an H.M. Revenue & Customs’ Form DTTP2 duly completed and
filed by the relevant UK Borrower, which (a) where it relates to a UK Treaty
Lender that is a party to this Agreement as a Lender as at the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence stated opposite that Lender’s name at Schedule 1.01(a), and is filed
with HM Revenue & Customs within 30 days of the date of this Agreement: or (b)
where it relates to a UK Treaty Lender that is not a party to this Agreement as
a Lender as at the date of this Agreement, contains the scheme reference number
and jurisdiction of tax residence stated in respect of that Lender in the
documentation which it executes on becoming a party to this Agreement as a
Lender, and is filed with H.M. Revenue & Customs within 30 days of the date on
which that UK Treaty Lender becomes a Party to this Agreement as a Lender.
“Borrower Materials” has the meaning specified in Section 6.01(d).
“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to interest at a rate based on the Eurocurrency Rate, means any
such day that is also a London Banking Day:
(a)    if such day relates to interest at a rate based on the Eurocurrency Rate
with respect to a LIBOR Quoted Currency (other than Euros), means any such day
that is also a London Banking Day;
(b)    if such day relates to any interest rate based on the Eurocurrency Rate
with respect to a Non-LIBOR Quoted Currency, means any such day that is also
open for banks for foreign exchange business in the principal financial center
of the country of such currency; and
(c)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euros in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euros, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings),


5

--------------------------------------------------------------------------------





means any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.
“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).
“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains a "defined benefit provision" as such term is defined in Section
147.1(1) of the Income Tax Act (Canada).
“Canadian Dollar” and “CAD” means the lawful currency of Canada.
“Canadian Pension Plan” means a pension plan or plan that is subject to
applicable pension benefits legislation in any jurisdiction of Canada and that
is organized and administered to provide pensions, pension benefits or
retirement benefits for employees and former employees of any Loan Party or any
Subsidiary thereof, but, for the avoidance of doubt, does not include the Canada
Pension Plan or the Quebec Pension Plan as maintained by the Government of
Canada or the Province of Quebec, respectively.
“Canadian Sanctions List” means the list of names subject to the Regulations
Establishing a List of Entities made under subsection 83.05(1) of the Criminal
Code (Canada), the Regulations Implementing the United Nations Resolutions on
the Suppression of Terrorism and/or the United Nations Al-Qaida and Taliban
Regulations as published by the Office of the Superintendent of Financial
Institutions Canada.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that, notwithstanding the
foregoing, in no event will any lease that would have been categorized as an
operating lease as determined in accordance with GAAP as of the Closing Date be
considered a Capitalized Lease.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lenders (as applicable) or the Lenders, as Collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of L/C Obligations or
Swingline Loans (as the context may require), (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts satisfactory to the Administrative Agent and the applicable L/C
Issuers, and/or (c) if the Administrative Agent and the applicable L/C Issuers
or Swingline Lenders shall agree, in their sole discretion, other credit
support, in each case, in Dollars and pursuant to documentation in form and
substance satisfactory to the Administrative Agent and such L/C Issuer or the
Swingline Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;


6

--------------------------------------------------------------------------------





(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than ninety (90) days
from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof;
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and
(e)    Investments permitted by the Borrower’s Investment Policy.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel IV, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding (a) the holders of any Founder Family
Shares, (b) any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan, (c) any person or entity acting in its
capacity as trustee, agent or other fiduciary on behalf of any person or group
described in preceding clauses (a) or (b)) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty-five percent (35%) or
more of the Equity Interests of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right) or
(d) the Company shall cease to own and control, of record and beneficially,
directly or indirectly, at least 100% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of each other
Borrower on a fully diluted basis (which for this purpose shall excluded all


7

--------------------------------------------------------------------------------





Equity Interests that have not yet vested and Equity Interests issued to
directors as qualifying shares to the extent such issuances are required under
Applicable Law).
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment or Term Commitment.
“Closing Date” means the date hereof.
“Closing Date Acquisition” means the Acquisition by the Company of Target on the
Closing Date pursuant to merger of Merger Sub with and into Target as set forth
in the Closing Date Acquisition Agreement.


“Closing Date Acquisition Agreement” means that certain Agreement and Plan of
Merger dated as of May 28, 2019 by and among the Company, Target, Merger Sub and
the Shareholder Representative (as defined therein), including all schedules and
exhibits thereto and all material documents entered into in connection
therewith.


“Code” means the Internal Revenue Code of 1986.


“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form as may be approved by the Administrative Agent.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication): (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income taxes payable and (iii) depreciation and amortization expense,
(iv) non-cash charges, expenses and losses (excluding any such non-cash charges,
expenses or losses to the extent (A) there were cash charges with respect to
such charges and losses in past accounting periods or (B) there is a reasonable
expectation that there will be cash charges with respect to such charges and
losses in future accounting periods), (v)(a) other non-recurring items of the
Borrower and its Subsidiaries for any period prior to the Closing Date, and (b)
other non-recurring items of the Borrower and its Subsidiaries for any period on
or after the Closing Date, provided that the amount added back to Consolidated
Net Income pursuant to this clause (v)(b) shall not exceed 15% of Consolidated
EBITDA for such period, and (vi) litigation expenses and liabilities, and
settlements entered into to avoid litigation or to settle any claims, so long as
no Event of Default exists under Section 8.01(h), less (c) without duplication
and to the extent reflected as a gain or otherwise included in the calculation
of Consolidated Net Income for such period (i) non-cash gains (excluding any
such non-cash gains to the extent (A) there were cash gains with respect to such
gains in past accounting periods or (B) there is a reasonable expectation that
there will be cash gains with respect to such gains in future accounting
periods).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations


8

--------------------------------------------------------------------------------





evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) all matured obligations
then owed by the Borrower or any Subsidiary under issued and outstanding letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business); (e) all Attributable
Indebtedness; (f)  without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary; and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, the sum
(without duplication) of (a) all interest, premium payments, debt discount, and
similar charges attributable to such Measurement Period in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP and (b) the portion of rent expense paid with
respect to such Measurement Period under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period to the extent paid in cash.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


9

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“CTA” means the Corporation Tax Act 2009 (UK).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by Applicable Law.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or any Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender


10

--------------------------------------------------------------------------------





with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Company, each L/C Issuer, the Swingline Lender and each other Lender promptly
following such determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit O attached hereto.
“Designated Borrower Notice” means the notice substantially in the form of
Exhibit P attached hereto.
“Designated Lender” shall have the meaning set forth in Section 2.17.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or Subsidiary (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the applicable L/C Issuer, as applicable) by the
applicable Bloomberg source (or such other publicly available source for
displaying exchange rates) on date that is two (2) Business Days immediately
preceding the date of determination (or if such service ceases to be available
or ceases to provide such rate of exchange,


11

--------------------------------------------------------------------------------





the equivalent of such amount in dollars as determined by the Administrative
Agent or the applicable L/C Issuer, as applicable using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as applicable, using any method of determination it deems appropriate in its
sole discretion. Any determination by the Administrative Agent or the applicable
L/C Issuer pursuant to clauses (b) or (c) above shall be conclusive absent
manifest error.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuers (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) no longer a
currency in which the Required Lenders are willing to make such Credit
Extensions (each of clauses (a), (b), (c), and (d) a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Lenders and the Company,
and such country’s currency shall no longer be an Alternative Currency until
such time as the Disqualifying Event(s) no longer exist. Within five (5)
Business Days after receipt of such notice from the Administrative Agent, the
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars, subject to the other terms contained herein.
“Eligible Foreign Subsidiary” means (i) any direct or indirect Foreign
Subsidiary of the Borrower that contributed 2.5% or more of consolidated net
revenue of the Borrower and its Subsidiaries in any fiscal year or, in the case
of the consummation of any Permitted Acquisition (calculated on a Pro Forma
Basis taking into account the consummation of such Permitted Acquisition) as if
such Acquisition occurred on the first day of the fiscal year most recently
ended, (ii) each of Morningstar Research Inc., Morningstar UK


12

--------------------------------------------------------------------------------





Limited, Morningstar Holland B.V. and Morningstar Australasia Pty Ltd. or (iii)
any other Foreign Subsidiary agreed to by the Administrative Agent, in each
case, subject to compliance with the terms and conditions set forth in Section
2.16 herein.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock or shares in the share capital of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the termination of a Pension Plan or the filing of a
notice of intent to terminate a Pension Plan; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)    for any Interest Period, with respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that


13

--------------------------------------------------------------------------------





takes over the administration of such rate for U.S. Dollars for a period equal
in length to such Interest Period) (“LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period; and
(iii)    denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a12:00 p.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day.
Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency or made to a Foreign Borrower must be Eurocurrency
Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(b) or (d),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f), (d) any


14

--------------------------------------------------------------------------------





U.S. federal withholding Taxes imposed pursuant to FATCA and (e) any Bank Levy.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Borrower to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with Section
3.01(f).
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of November 4, 2016 among the Borrower, the Loan Parties and
Bank of America, N.A., as lender, as amended, amended and restated or otherwise
modified from time to time prior to the date hereof.
“Facility” means the Revolving Facility or the Term Facility, as the context may
require.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Administrative Agent and the applicable L/C Issuers shall have
been made).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FATCA Deduction” a deduction or withholding from a payment under a Loan
Document required by FATCA.
“FATCA Exempt Party” a party to this Agreement that is entitled to receive
payment free from any FATCA Deduction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
“Fee Letter” means the amended and restated letter agreement, dated July 2, 2019
between the Borrower and Bank of America.
“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the Unites States, a state thereof or the District of
Columbia.
“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if the Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


15

--------------------------------------------------------------------------------





“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.
“Founder Family Shares” mean any Equity Interests held, directly or indirectly,
by Joe Mansueto, his spouse, parents, siblings or descendants (whether by birth,
adoption or marriage) and any trustee or custodian for and on behalf of any of
the foregoing.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to any L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit K.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, or in the United Kingdom, in each case consistently applied
and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (h)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any


16

--------------------------------------------------------------------------------





Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (h) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien) but limited to the fair market value of the assets securing such
Indebtedness or other obligations. The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 9.01.
“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and the Indemnitees.
“Guarantor(s)” means, (a) in respect of the Obligations of the Company and each
Designated Borrower, (i) Morningstar Investment Management LLC, (ii) Morningstar
Research Services LLC, (iii) Morningstar Ratings Holding Corp. and (iv) the
Subsidiaries of the Company as are or may from time to time become parties to
this Agreement pursuant to Section 6.13, and (b) in addition to the foregoing,
in respect of the Obligations of the Designated Borrowers, the Company.
“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Guaranteed Parties, together with each other guaranty
delivered pursuant to Section 6.13.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby), bankers’ acceptances, bank guaranties and similar
instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations (excluding earnout obligations that do not constitute
indebtedness in accordance with GAAP) of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention


17

--------------------------------------------------------------------------------





agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, but limited to the value of such property
securing such indebtedness;
(f)    all Attributable Indebtedness in respect of Capitalized Leases of such
Person; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intercompany Debt” has the meaning specified in Section 7.02(d).
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Swingline Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swingline Loans being deemed made under the Revolving
Facility for purposes of this definition).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including


18

--------------------------------------------------------------------------------





as a Division Successor pursuant to the Division of any Person that was not a
wholly owned Subsidiary prior to such Division), (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person (including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor guaranties Indebtedness of such other Person), or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person which constitute all or substantially
all of the assets of such Person or of a division, line of business or other
business unit of such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Policy” means the Investment Policy of the Borrower, dated September
25, 2015, delivered to the Administrative Agent prior to the date hereof, as
such policy may be amended from time to time with the approval of the Board of
Directors of the Company.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.
“ITA” means the Income Tax Act 2007 (UK).
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of Section
6.13.
“Judgment Currency” has the meaning specified in Section 11.21.
“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.03, or if an L/C
Issuer has entered into an Assignment and Assumption or has otherwise assumed a
Letter of Credit Commitment after the Closing Date, the amount set forth for
such L/C Issuer as


19

--------------------------------------------------------------------------------





its Letter of Credit Commitment in the Register maintained by the Administrative
Agent. The Letter of Credit Commitment of an L/C Issuer may be modified from
time to time by agreement between such L/C Issuer and the Company, and notified
to the Administrative Agent.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) with respect to a particular Letter of Credit denominated
in Dollars, (i) each L/C Issuer in its capacity as issuer of such Letter of
Credit, or any successor issuer thereof, (ii) such other Lender selected by the
Company pursuant to Section 2.03(s) from time to time to issue such Letter of
Credit (provided that no Lender shall be required to become an L/C Issuer
pursuant to this clause (b) without such Lender’s consent), or any successor
issuer thereof or (iii) any Lender selected by the Company (with the prior
consent of the Administrative Agent) to replace a Lender who is a Defaulting
Lender at the time of such Lender’s appointment as an L/C Issuer (provided that
no Lender shall be required to become an L/C Issuer pursuant to this clause (c)
without such Lender’s consent), or any successor issuer thereof, and (b) with
respect to a particular Letter of Credit denominated in an Alternative Currency,
Bank of America in its capacity as issuer of such Letters of Credit, or any
successor issuer thereof.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lenders. The term “Lender” shall include any
Designated Lender who has funded any Credit Extension.
“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
“Letter of Credit” means any letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(l).
“Letter of Credit Report” means a certificate substantially the form of Exhibit
M or any other form approved by the Administrative Agent.


20

--------------------------------------------------------------------------------





“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $50,000,000 and (b) the Revolving Facility; provided
that each L/C Issuer’s Letter of Credit Sublimit shall not exceed its L/C
Commitment. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Facility.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means (a) Dollars, (b) Euros, (c) Sterling and (d)
solely to the extent approved as an Alternative Currency in accordance with
Section 1.08, Yen and Swiss Francs, in each case as long as there is a published
LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(f).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing), other than a
security interest as defined in section 12(3) of the Personal Property
Securities Act 2009 (Cth) that does not in substance support a performance or
payment obligation.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Term Loan or a Swingline Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty and
(c) each Issuer Document, (d) each Designated Borrower Request and Assumption
Agreement and (e) all other certificates, agreements, documents and instruments
executed and delivered, in each case, by or on behalf of any Loan Party pursuant
to the foregoing and any amendments, modifications or supplements thereto or to
any other Loan Document or waivers hereof or to any other Loan Document.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
E or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.
“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Mandatory Cost” means any amount incurred periodically by any Lender with
respect to the Borrower and similarly situated borrowers during the term of the
Facility which constitutes fees, costs or charges imposed on lenders generally
in the jurisdiction in which such Lender is domiciled, subject to


21

--------------------------------------------------------------------------------





regulation, or has its Lending Office by any Governmental Authority, in each
case, incurred by such Lender in respect of any Revolving Exposure in connection
with the making of any Revolving Loans, or issuance of any Letters of Credit, in
an Alternative Currency.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Lenders under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
“Material Disposition” means (a) a Disposition by the Borrower or one of its
Subsidiaries of a Subsidiary, other Person, or line of business with a value in
excess of 10% or more of Consolidated Total Assets of the Borrower and its
Subsidiaries as of the date of such Disposition, and (b) if, as of the date of
any Disposition pursuant to Section 7.05(e), all Dispositions made by the Loan
Parties and their respective Subsidiaries of assets during the current fiscal
year of the Borrower up to, and including, such date, pursuant to Section
7.05(e) have an aggregate net book value in excess of 10% or more of
Consolidated Total Assets of the Borrower and its Subsidiaries as of such date,
all Dispositions made pursuant to Section 7.05(e) in such fiscal year shall be
treated as one Material Disposition.
“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Borrower that contributed 10% or more of consolidated net revenue of the
Borrower and its Subsidiaries in any fiscal year or, in the case of the
consummation of any Permitted Acquisition (calculated on a Pro Forma Basis
taking into account the consummation of such Permitted Acquisition) as if such
Acquisition occurred on the first day of the fiscal year most recently ended;
provided that notwithstanding the foregoing, no Subsidiary that is a broker
dealer or that is a nationally recognized statistical rating organization shall
be a Material Subsidiary.
“Maturity Date” means (a) with respect to the Revolving Facility, July 2, 2024
and (b) with respect to the Term Facility, July 2, 2024; provided, however, that
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or Section 6.01 of the Existing Credit Agreement).
“Merger Sub” means Alpine Merger Co., an exempted company incorporated under the
Laws of the Cayman Islands.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuers in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Morningstar Seed Portfolios” means proprietary portfolios of the Borrower held
in investments accounts or investments vehicles (including mutual funds,
exchange-traded funds and other similar


22

--------------------------------------------------------------------------------





investment vehicles registered under the Investment Company Act of 1940 or
similar foreign Applicable Law) consisting of stocks, bonds, options,
commodities, mutual funds, money market funds, or exchange-traded funds
(including Margin Stock).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions, but, for the avoidance
of doubt, does not include any Canadian Pension Plan or any other benefit plan
offered to employees in Canada.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA, but, for the avoidance of doubt, does not include any Canadian Pension
Plan or any other benefit plan offered to employees in Canada.
“New Revolving Lender” has the meaning specified in Section 2.18(c).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note or a Revolving Note, as the context may require.
“Notice of Additional L/C Issuer” means a certificate substantially the form of
Exhibit N or any other form approved by the Administrative Agent.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


23

--------------------------------------------------------------------------------





“Officer’s Certificate” means a certificate substantially in the form of Exhibit
I or any other form approved by the Administrative Agent.
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation, association or organization and operating agreement or limited
liability company agreement (or equivalent or comparable documents with respect
to any non-U.S. jurisdiction); (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization (or equivalent or
comparable documents with respect to any non-U.S. jurisdiction) and (d) with
respect to all entities, any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Revolving Loans, Term Loans and
Swingline Loans on any date, the Dollar Equivalent of the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments of Revolving Loans, Term Loans and Swingline Loans, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuers, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuers, as the case may be, in accordance with banking industry
rules on interbank compensation.
“Participant” has the meaning specified in Section 11.06(d)(i).
“Participant Register” has the meaning specified in Section 11.06(d)(ii).


24

--------------------------------------------------------------------------------





“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“Patriot Act” has the meaning set forth in Section 11.19.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code, but, for the avoidance of doubt, does not include any Canadian Pension
Plan.
“Permitted Acquisition” means any Investment by a Loan Party not otherwise
prohibited by the terms of this Agreement, in each case so long as:
(a)    no Default shall then exist or would exist after giving effect thereto;
(b)    (i) the Loan Parties shall demonstrate to the reasonable satisfaction of
the Administrative Agent that, after giving effect to the Acquisition on a Pro
Forma Basis, the Loan Parties are in Pro Forma Compliance with each of the
financial covenants set forth in Section 7.13 and (ii) for any Permitted
Acquisition with a purchase price in excess of $150,000,000 the Administrative
Agent shall have received at least fifteen (15) days prior to the consummation
of such Acquisition (or such shorter period as determined by the Administrative
Agent its sole discretion) a certificate executed by a Responsible Officer of
the Company demonstrating Pro Forma Compliance with each of the financial
covenants set forth in Section 7.13 after giving effect to such Acquisition;
provided, however, that with respect to the initial Credit Extension hereunder,
the Loan Parties shall deliver such certificate on the date such initial Credit
Extension is requested; and
(c)    such Acquisition shall not be a “hostile” Acquisition and, if required,
shall have been approved by the board of directors (or equivalent) and/or
shareholders (or equivalent) of the applicable Loan Party and the Person being
Acquired or selling the assets subject to such Investment.
“Permitted Liens” has the meaning set forth in Section 7.01.
“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
(c) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (d) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Borrower
and its Subsidiaries; and (e) the sale or disposition of Cash Equivalents for
fair market value.


25

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees, but, for
the avoidance of doubt, does not include any Canadian Pension Planor any other
benefit plan offered to employees in Canada.
“Platform” has the meaning specified in Section 6.01(d).
“Pro Forma Acquisition EBITDA” means Consolidated EBITDA (calculated in the same
manner as Consolidated EBITDA) attributable to the target of each Permitted
Acquisition consummated during the one (1) year period preceding the date of
determination calculated solely for a number of months immediately preceding the
consummation of the applicable Permitted Acquisition, which number equals twelve
(12) minus the number of months following the consummation of the applicable
Permitted Acquisition for which financial statements of Borrower and its
Subsidiaries have been delivered to the Administrative Agent pursuant to Section
6.01(b).
“Pro Forma Basis” and “Pro Forma Effect” means, for (a) any Permitted
Acquisition, (b) any Material Disposition, (c) any Indebtedness incurred
pursuant any Section 7.02(i), (d) any Investment made pursuant to Section
7.06(i) or (e) any Restricted Payment made pursuant to Section 7.06(c), for
purposes of determining compliance with the financial covenants set forth in
Section 7.13, each such transaction or proposed transaction shall be deemed to
have occurred on and as of the first day of the relevant Measurement Period, and
the above pro forma calculations shall be made in good faith by a financial or
accounting officer of the Company who is a Responsible Officer.
“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect to (a) such transaction and (b) all other transactions which are required
to be given Pro Forma Effect hereunder for the relevant Measurement Period.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.01(d).
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


26

--------------------------------------------------------------------------------





“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans or Term Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.
“Required Class Lenders” means, at any time with respect to any Class of Loans
or Commitments, Lenders having Total Credit Exposures with respect to such Class
representing more than 50% of the Total Credit Exposures of all Lenders of such
Class. The Total Credit Exposure of any Defaulting Lender with respect to such
Class shall be disregarded in determining Required Class Lenders at any time.
Notwithstanding the foregoing, at any time that there are two or more Lenders of
a particular Class of Loans or Commitments, the term “Required Class Lenders”
must include at least two Lenders of such Class of Loans or Commitments (Lenders
that are Affiliates or Approved Funds of each other shall be deemed to be a
single Lender for purposes of this sentence).
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the applicable L/C Issuer, as the case may be, in making
such determination. Notwithstanding the foregoing, at any time that there are
two or more Lenders, the term “Required Lenders” must include at least two
Lenders (Lenders that are Affiliates or Approved Funds of each other shall be
deemed to be a single Lender for purposes of this sentence).
“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Exposures representing more than 50% of the Total Revolving Exposures
of all Revolving Lenders. The Total Revolving Exposure of any Defaulting Lender
shall be disregarded in determining Required Revolving Lenders at any time;
provided that, the amount of any participation in any Swingline Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Revolving Lender that is the Swingline Lender or the applicable L/C
Issuer, as the case may be, in making such determination. Notwithstanding the
foregoing, at any time that there are two or more Revolving Lenders, the term
“Required Revolving Lenders” must include at least two Revolving Lenders
(Lenders that are Affiliates or Approved Funds of each other shall be deemed to
be a single Lender for purposes of this sentence).
“Required Term Lenders” means, at any time, Term Lenders having Total Term
Credit Exposures representing more than 50% of the Total Term Credit Exposures
of all Term Lenders. The Total Term Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Term Lenders at any time.
Notwithstanding the foregoing, at any time that there are two or more Term
Lenders, the term “Required Term Lenders” must include at least two Term Lenders
(Lenders that are Affiliates or Approved Funds of each other shall be deemed to
be a single Lender for purposes of this sentence).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable


27

--------------------------------------------------------------------------------





Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and, to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance reasonably
satisfactory to the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders (or the equivalent Person thereof).
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by the applicable L/C Issuer under any Letter of Credit denominated in
an Alternative Currency and (iii) such additional dates as the Administrative
Agent or the applicable L/C Issuer shall determine or the Required Lenders shall
require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders on
the Closing Date shall be $300,000,000.
“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.


28

--------------------------------------------------------------------------------





“Revolving Loan” has the meaning specified in Section 2.01(b).
“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit F.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuers, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”), the Canadian Government or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Acquisition Agreement Representations” means such of the
representations made by or with respect to the Target and its Subsidiaries in
the Closing Date Acquisition Agreement as are material to the interests of the
Lenders (but only to the extent that the Company or its Affiliates have the
right to terminate its or their obligations under the Closing Date Acquisition
Agreement or decline to consummate the Closing Date Acquisition as a result of a
breach of such representations in the Closing Date Acquisition Agreement).
“Specified Representations” means those representations and warranties made by
the Borrowers or the other Loan Parties in Sections 5.01(a) and (b)(ii),
5.02(a), 5.04, 5.12 and 5.14.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange


29

--------------------------------------------------------------------------------





transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender or any Affiliate of
any Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.
“Swingline Commitment” means, as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01 hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Closing Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.06(c).
“Swingline Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.04(a).
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit G or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Swingline Sublimit” means an amount equal to the lesser of (a) $100,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.
“Target” means Ratings Acquisition Corp., an exempted company incorporated under
the Laws of the Cayman Islands.
“Tax Credit” a credit against, relief or remission for, or repayment of, any
Taxes.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


30

--------------------------------------------------------------------------------





“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Closing Date shall be $450,000,000.
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit H.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.
“Total Revolving Exposure” means, as to any Revolving Lender at any time, the
unused Commitments and Revolving Exposure of such Revolving Lender at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.
“Total Term Credit Exposure” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom; (ii) that is resident in the United Kingdom for United
Kingdom tax purposes or (iii) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.
“UK Lender” means any Lender that has issued a UK Commitment.


31

--------------------------------------------------------------------------------





“UK Non-Bank Lender” means a Lender which gives a UK Tax Confirmation in the
documentation which it executes on becoming a party to this Agreement as a
Lender.
“UK Qualifying Lender” means:
(a)    a Lender (other than a Lender within clause (b) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document and is:
(i)    a Lender:
(A)    that is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document and is within the charge to UK
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or
(B)    in respect of an advance made under a Loan Document by a person that was
a bank (as defined for the purpose of section 879 of the ITA) at the time that
such advance was made, and, is within the charge to United Kingdom corporation
tax with respect to any payments of interest made in respect of that advance; or
(ii)    a Lender which is:
(A)    a company resident in the United Kingdom for United Kingdom tax purposes;
(B)    a partnership, each member of which is:
(1)    a company so resident in the United Kingdom; or
(2)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(C)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or
(iii)    a UK Treaty Lender; or
(b)    a building society (as defined for the purposes of section 880 of the
ITA) making an advance under a Loan Document.
“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:
(a)    a company resident in the United Kingdom for United Kingdom tax purposes;
or


32

--------------------------------------------------------------------------------





(b)    a partnership each member of which is:
(i)    a company so resident in the United Kingdom; or
(ii)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(c)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
“UK Tax Deduction” means a deduction or withholding from a payment under any
Loan Document for and on account of any Taxes imposed by the laws of the United
Kingdom.
“UK Tax Payment” means in relation to any UK Borrower, either the increase in a
payment made by that UK Borrower to a UK Lender under Section 3.08(b) or a
payment under Section 3.08(c).
“UK Treaty Lender” means a Lender which:
(a)    is treated as a resident of a UK Treaty State for the purposes of the
relevant Treaty;
(b)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected; and
(c)    fulfils any other conditions which must be fulfilled under the relevant
Treaty by residents of that UK Treaty State (subject to completion of any
necessary procedural or filing requirements) for such residents to obtain full
exemption from United Kingdom taxation on interest payable to that Lender in
respect of an advance under a Loan Document., except that for this purpose it
shall be assumed that there is no special relationship between the relevant UK
Borrower and the Lender or between both of them and another person and that the
following are satisfied:
(i)    any condition which relates (expressly or by implication) to the amounts
or terms of any Loan or terms of the Loan Documents or to any other matter which
is outside the exclusive control of that Lender; and
(i)    any necessary procedural formalities.
“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


33

--------------------------------------------------------------------------------





“U.S. Special Resolution Regimes” has the meaning specified in Section 11.21.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(3).
“VAT” means: (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any and
all references to “Borrower” regardless of whether preceded by the term “a”,
“any”, “each of”, “all”, “and/or”, or any other similar term shall be deemed to
refer, as the context requires, to each and every (and/or any, one or all)
parties constituting a Borrower, individually and/or in the aggregate.


34

--------------------------------------------------------------------------------





(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
(c)    Pro Forma Treatment.
(i)    Each Permitted Acquisition by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.13 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period most recently ended for which Borrower has
delivered (or was required to deliver) financial statements pursuant to Sections
6.01(a) or 6.01(b). All defined terms used in the calculation of the financial
covenants set forth in Section 7.13 hereof shall be calculated on a historical
pro forma basis giving effect, during any Measurement Period that includes any
Permitted Acquisition, to the inclusion of the actual historical results of the
Person or line of business so acquired and which amounts shall include
adjustments as contemplated by the Pro Forma Acquisition EBITDA definition.
(ii)    Each Material Disposition by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.13 and for
purposes of determining the Applicable Rate, be given


35

--------------------------------------------------------------------------------





Pro Forma Effect as of the first day of such Measurement Period most recently
ended for which Borrower has delivered (or was required to deliver) financial
statements pursuant to Sections 6.01(a) or 6.01(b). All defined terms used in
the calculation of the financial covenants set forth in Section 7.13 hereof
shall be calculated on a historical pro forma basis giving effect, during any
Measurement Period that includes any Material Disposition, to the exclusion of
the actual historical results of the Person or line of business so disposed of.
1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05    Times of Day; Rates.
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any comparable or successor rate thereto.
1.06    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
1.07    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the L/C Issuers, as applicable, shall
determine the Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Dollar Equivalent shall
become effective as of such Revaluation Date and shall be the Dollar Equivalent
of such amounts until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuers, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such


36

--------------------------------------------------------------------------------





Alternative Currency, with 0.50 of a unit being rounded upward), as determined
by the Administrative Agent or the applicable L/C Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
1.08    Additional Alternative Currencies.
(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender with a
Commitment under which such currency is requested to be made available; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the applicable L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuers, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Appropriate Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuers thereof. Each Appropriate Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuers (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., five (5) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
(c)    Any failure by a Lender or any L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or such L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Appropriate
Lenders consent to making Eurocurrency Rate Loans in such requested currency and
the Administrative Agent and such Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans. If the
Administrative Agent and the L/C Issuers consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and the Administrative Agent and the L/C Issuers may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and to the
extent the definition of Eurocurrency


37

--------------------------------------------------------------------------------





Rate reflects the appropriate interest rate for such currency or has been
amended to reflect the appropriate rate for such currency, such currency shall
thereupon be deemed for all purposes to be an Alternative Currency, for purposes
of any Letter of Credit issuances. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.09, the Administrative Agent shall promptly so notify the Company.
1.09    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that, if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
ARTICLE II    

COMMITMENTS AND CREDIT EXTENSIONS
2.01    Loans.
(a)    Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Company, in
Dollars, on the Closing Date in an amount not to exceed such Term Lender’s
Applicable Percentage of the Term Facility. The Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility. Term Borrowings repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein; provided, however, any Term Borrowing
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans unless the Borrower delivers a
Funding Indemnity Letter not less than three (3) Business Days prior to the date
of such Term Borrowing.
(b)    Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars or in one or more Alternative
Currencies, from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Revolving Borrowing, (i) the Total Revolving


38

--------------------------------------------------------------------------------





Outstandings shall not exceed the Revolving Facility, (ii) the Revolving
Exposure of any Lender shall not exceed such Revolving Lender’s Revolving
Commitment and (iii) the aggregate Outstanding Amount of all Loans denominated
in Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow Revolving
Loans, prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein; provided, however, any Revolving Borrowings made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter
not less than three (3) Business Days prior to the date of such Revolving
Borrowing.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by: (i) telephone or (ii) a Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) two (2) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (B) three (3)
Business Days (or four (4) Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (x) four (4) Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (y) five (5) Business Days
(or six (6) Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrower, conversion or continuation of Eurocurrency Rate
Loans denominated in Alternative Currencies, whereupon the Administrative Agent
shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (1) three (3) Business Days before the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (2) four (4) Business Days (or five (5) Business Days
in the case of a Special Notice Currency) prior to the requested date of such
Borrower, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $1,000,000 or a whole multiple of the Dollar Equivalent of
$500,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of the Dollar
Equivalent of $500,000 or a whole multiple of the Dollar Equivalent of $100,000
in excess thereof (or, in connection with any conversion or continuation of a
Term Loan, if less, the entire principal thereof then outstanding). Each Loan
Notice and each telephonic notice shall specify (I) the applicable Facility and
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Loans, as the case may be, under such
Facility, (II) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (III) the principal amount
of Loans to be borrowed, converted or continued, (IV) the Type of Loans to be
borrowed or to which existing


39

--------------------------------------------------------------------------------





Loans are to be converted, and (V) if applicable, the duration of the Interest
Period with respect thereto, (VI) the currency of the Loans to be borrowed, and
(VII) if applicable, the Designated Borrower. If the Company fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the Borrower fails to specify a Type of Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one (1) month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurocurrency Rate Loan. Except as provided pursuant to
Section 2.12(a), no Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency.
(b)    Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
(and currency) of its Applicable Percentage under such Facility of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice or, as to Loans to be made
on the Closing Date as to which Advance Funding Arrangements are in effect, in
accordance with the terms thereof. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date a Loan Notice with respect to a Revolving
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.
(c)    Eurocurrency Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans and any or
all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.


40

--------------------------------------------------------------------------------





(d)    Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.
(e)    Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of the Term Facility. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than seven (7) Interest Periods in effect in respect of the
Revolving Facility.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, in addition to the Loans provided for in Section 2.01, the
Borrower may request that any L/C Issuer, in reliance on the agreements of the
Revolving Lenders set forth in this Section 2.03, issue, at any time and from
time to time during the Availability Period, standby Letters of Credit for its
own account or the account of any of its Subsidiaries in such form as is
acceptable to the Administrative Agent and such L/C Issuer in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Revolving Commitments.
(b)    Notice of Issuance, Amendment, Extension, Reinstatement or Renewal.
(i)    To request the issuance of a Letter of Credit (or the amendment of the
terms and conditions, extension of the terms and conditions, extension of the
expiration date, or reinstatement of amounts paid, or renewal of an outstanding
Letter of Credit), the Company shall deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
L/C Issuer) to an L/C Issuer selected by it and to the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Administrative Agent and such L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, extended, reinstated
or renewed, and specifying the date of issuance, amendment, extension,
reinstatement or renewal (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with clause (d) of this
Section 2.03), the currency and amount of such Letter of Credit, the name and
address of the beneficiary thereof, the purpose and nature of the requested
Letter of Credit and such other information as shall be necessary to prepare,
amend, extend, reinstate or renew such Letter of Credit. If requested by the
applicable L/C Issuer, the Borrower also shall submit a letter of credit
application and reimbursement agreement on such L/C Issuer’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application and reimbursement
agreement or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an L/C Issuer relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(ii)    If the Borrower so requests in any applicable Letter of Credit
Application (or the amendment of an outstanding Letter of Credit), the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit shall permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with


41

--------------------------------------------------------------------------------





the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon by the Borrower and the
applicable L/C Issuer at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an
expiration date not later than the date permitted pursuant to Section 2.03(d);
provided, that such L/C Issuer shall not (A) permit any such extension if (1)
such L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its extended form
under the terms hereof (except that the expiration date may be extended to a
date that is no more than one (1) year from the then-current expiration date) or
(2) it has received notice (which may be in writing or by telephone (if promptly
confirmed in writing)) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (B) be
obligated to permit such extension if it has received notice (which may be in
writing or by telephone (if promptly confirmed in writing)) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions set forth in Section 4.02 is not then satisfied, and
in each such case directing such L/C Issuer not to permit such extension.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, any L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer to
permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Revolving Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuers to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the applicable L/C Issuer to
decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”), such L/C
Issuer shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Reinstatement Deadline (A) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing such L/C Issuer not to
permit such reinstatement.
(c)    Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall
be issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (w) the aggregate
amount of the outstanding Letters of Credit issued by any L/C Issuer shall not
exceed its L/C Commitment, (x) the aggregate L/C Obligations shall not exceed
the L/C Sublimit, (y) the Revolving Exposure of any Lender shall not exceed its
Revolving Commitment and (z) the Total Revolving Exposure shall not exceed the
total Revolving Commitments.


42

--------------------------------------------------------------------------------





(i)    No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;
(D)    any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(ii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (ix) the date twelve (12) months after the
date of the issuance of such Letter of Credit (or, in the case of any extension
of the expiration date thereof, whether automatic or by amendment, twelve months
after the then‑current expiration date of such Letter of Credit) and (x) the
date that is five (5) Business Days prior to the Maturity Date.
(e)    Participations.
(i)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount or extending the expiration date thereof), and
without any further action on the part of the applicable L/C Issuer or the
Lenders, such L/C Issuer hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such L/C Issuer, a participation in such
Letter of


43

--------------------------------------------------------------------------------





Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause (e) in respect of Letters of Credit is absolute, unconditional
and irrevocable and shall not be affected by any circumstance whatsoever,
including any amendment, extension, reinstatement or renewal of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments.
(ii)    In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely, unconditionally and irrevocably agrees to pay to the
Administrative Agent, for account of the applicable L/C Issuer, such Lender’s
Applicable Percentage of each L/C Disbursement made by an L/C Issuer not later
than 1:00 p.m. on the Business Day specified in the notice provided by the
Administrative Agent to the Revolving Lenders pursuant to Section 2.03(f) until
such L/C Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason,
including after the Maturity Date. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.02 with respect to Loans
made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this Section 2.03), and
the Administrative Agent shall promptly pay to the applicable L/C Issuer the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to Section
2.03(f), the Administrative Agent shall distribute such payment to the
applicable L/C Issuer or, to the extent that the Revolving Lenders have made
payments pursuant to this clause (e) to reimburse such L/C Issuer, then to such
Lenders and such L/C Issuer as their interests may appear. Any payment made by a
Lender pursuant to this clause (e) to reimburse an L/C Issuer for any L/C
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such L/C Disbursement.
(iii)    Each Revolving Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit at each time such Lender’s Commitment is
amended pursuant to the operation of Sections 2.18 or as a result of an
assignment in accordance with Section 11.06 or otherwise pursuant to this
Agreement.
(iv)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section
2.03(e), then, without limiting the other provisions of this Agreement, the
applicable L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the applicable Overnight Rate and a rate determined by the
applicable L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of any L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (e)(vi) shall be conclusive absent manifest error.


44

--------------------------------------------------------------------------------





(f)    Reimbursement. If an L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such L/C Issuer in
respect of such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on (i) the Business Day
that the Borrower receives notice of such L/C Disbursement, if such notice is
received prior to 10:00 a.m. or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time, provided that, if such L/C Disbursement is not less than $500,000,
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.02 or Section 2.04 that such payment be
financed with a Borrowing of Base Rate Loans or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Borrowing of Base Rate
Loans or Swingline Loan. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable
L/C Disbursement, the payment then due from the Borrower in respect thereof (the
“Unreimbursed Amount”) and such Lender’s Applicable Percentage thereof. Promptly
upon receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the Unreimbursed Amount
pursuant to Section 2.03(e)(ii), subject to the amount of the unutilized portion
of the aggregate Revolving Commitments. Any notice given by any L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(f) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in clause (f) of this Section 2.03 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:
(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv)    waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;


45

--------------------------------------------------------------------------------





(vi)    any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    payment by the applicable L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
(ix)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally.
(h)    Examination. The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the applicable L/C Issuer.
The Borrower shall be conclusively deemed to have waived any such claim against
each L/C Issuer and its correspondents unless such notice is given as aforesaid.
(i)    Liability. None of the Administrative Agent, the Lenders, any L/C Issuer,
or any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the applicable L/C Issuer or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
applicable L/C Issuer; provided that the foregoing shall not be construed to
excuse an L/C Issuer from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by Applicable Law)
suffered by the Borrower that are caused by such L/C Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an L/C Issuer (as finally determined by a court of competent
jurisdiction), an L/C Issuer shall be deemed to have exercised care in each such
determination, and that
(i)    an L/C Issuer may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation;
(ii)    an L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation


46

--------------------------------------------------------------------------------





of documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit and without regard to any non-documentary
condition in such Letter of Credit;
(iii)    an L/C Issuer shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
(iv)    this sentence shall establish the standard of care to be exercised by an
L/C Issuer when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).
Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) an L/C Issuer
declining to take-up documents and make payment, (C) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (D) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (E) an L/C Issuer retaining
proceeds of a Letter of Credit based on an apparently applicable attachment
order, blocking regulation, or third-party claim notified to such L/C Issuer.
(j)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued by it,
the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of any L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where any L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(k)    Benefits. Each L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (i) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to such L/C Issuer.
(l)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any standby
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such


47

--------------------------------------------------------------------------------





date to occur after the issuance of such Letter of Credit, at the time of
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) accrued through and including the last day of each
fiscal quarter in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
(m)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate
per annum equal to the percentage separately agreed upon between the Borrower
and such L/C Issuer, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable no later than the tenth
Business Day after the end of each fiscal quarter end in the most recently-
ended quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the applicable L/C Issuer
for its own account, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(n)    Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by Applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such L/C Issuer
shall promptly after such examination notify the Administrative Agent and the
Borrower in writing of such demand for payment if such L/C Issuer has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such L/C Issuer and the Lenders with respect to any such L/C
Disbursement.
(o)    Interim Interest. If the L/C Issuer for any standby Letter of Credit
shall make any L/C Disbursement, then, unless the Borrower shall reimburse such
L/C Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to Base
Rate Loans; provided that if the Borrower fails to reimburse such L/C
Disbursement when due pursuant to clause (f) of this Section 2.03, then
Section 2.08(b) shall apply. Interest accrued pursuant to this clause (p) shall
be for account of such L/C Issuer, except that interest accrued on and after the
date of payment by any Lender pursuant to clause (f) of this Section 2.03 to
reimburse such L/C Issuer shall be for account of such Lender to the extent of
such payment.
(p)    Replacement of any L/C Issuer. Any L/C Issuer may be replaced at any time
by written agreement between the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of an L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(m).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to include such
successor or any previous L/C Issuer, or such successor and


48

--------------------------------------------------------------------------------





all previous L/C Issuer, as the context shall require. After the replacement of
an L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(q)    Cash Collateralization.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Revolving Lenders with L/C Obligations representing at least
66-2/3% of the total L/C Obligations) demanding the deposit of Cash Collateral
pursuant to this clause (q), the Borrower shall immediately deposit into an
account established and maintained on the books and records of the
Administrative Agent (the “Collateral Account”) an amount in cash equal to 105%
of the total L/C Obligations as of such date plus any accrued and unpaid
interest thereon, provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (f) of
Section 8.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. In addition, and without limiting the foregoing or
clause (d) of this Section 2.03, if any L/C Obligations remain outstanding after
the expiration date specified in said clause (d), the Borrower shall immediately
deposit into the Collateral Account an amount in cash equal to 105% of such L/C
Obligations as of such date plus any accrued and unpaid interest thereon.
(ii)    The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the
Collateral Account. Moneys in the Collateral Account shall be applied by the
Administrative Agent to reimburse each L/C Issuer for L/C Disbursements for
which it has not been reimbursed, together with related fees, costs, and
customary processing charges, and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrower for the
L/C Obligations at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with L/C Obligations
representing 66-2/3% of the total L/C Obligations), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.
(r)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section 2.03, provide the
Administrative Agent a Letter of Credit Report, as set forth below:
(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);


49

--------------------------------------------------------------------------------





(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;
(iii)    on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;
(iv)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and
(v)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.
(s)    Additional L/C Issuers. Any Lender hereunder may become an L/C Issuer
upon receipt by the Administrative Agent of a fully executed Notice of
Additional L/C Issuer which shall be signed by the Company, the Administrative
Agent and each L/C Issuer. Such new L/C Issuer shall provide its L/C Commitment
in such Notice of Additional L/C Issuer and upon the receipt by the
Administrative Agent of the fully executed Notice of Additional L/C Issuer, the
defined term L/C Commitment shall be deemed amended to incorporate the L/C
Commitment of such new L/C Issuer.
(t)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse, indemnify and compensate the applicable L/C Issuer hereunder for any
and all drawings under such Letter of Credit as if such Letter of Credit had
been issues solely for the account of the Borrower. The Borrower irrevocably
waives any and all defenses that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
(u)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.04    Swingline Loans.
(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.04, may in its sole discretion make loans to the Company (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set forth herein, to the Company, in Dollars, from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit; provided, however, that (i) after giving effect to any Swingline Loan,
(A) the Total Revolving Outstandings shall not exceed the Revolving Facility at
such time, (B) the Revolving Exposure of any Revolving Lender at such time shall
not exceed such Lender’s Revolving Commitment and (C) the aggregate amount of
all Swingline Loans advanced by any Swingline Lender outstanding shall not


50

--------------------------------------------------------------------------------





exceed the Swingline Commitment of the Swingline Lender, (ii) the Borrower shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan (for the avoidance of doubt, outstanding Swingline Loans may be
repaid with the proceeds of a Revolving Loan), and (iii) the Swingline Lender
shall not be under any obligation to make any Swingline Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate plus the Applicable Rate.
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Revolving Percentage
times the amount of such Swingline Loan.
(b)    Borrowing Procedures.
(i)    Each Swingline Borrowing shall be made upon the Comnpany’s irrevocable
notice to the Swingline Lender and the Administrative Agent, which may be given
by: (ii) telephone or (iii) a Swingline Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the Swingline
Lender and the Administrative Agent of a Swingline Loan Notice. Each such
Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$100,000, and (B) the requested date of the Borrowing (which shall be a Business
Day). Promptly after receipt by the Swingline Lender of any Swingline Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swingline Borrowing (1) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (2) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice may, make the amount of its
Swingline Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swingline Lender in Same Day Funds.
(c)    Refinancing of Swingline Loans.
(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender shall make an amount
equal to its Applicable Revolving Percentage of the amount specified in such
Loan Notice available to the


51

--------------------------------------------------------------------------------





Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.
(ii)    Notwithstanding anything to the contrary in the foregoing, if for any
reason any Swingline Loan cannot be refinanced by such a Revolving Borrowing in
accordance with Section 2.04(c)(i) (including, without limitation, the failure
to satisfy the conditions set forth in Section 4.02), the request for Base Rate
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swingline Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Swingline Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (c)(iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swingline Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.


52

--------------------------------------------------------------------------------





(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Company for interest on the Swingline Loans. Until
each Revolving Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Revolving Lender’s Applicable Revolving
Percentage of any Swingline Loan, interest in respect of such Applicable
Revolving Percentage shall be solely for the account of the Swingline Lender.
(f)    Payments Directly to Swingline Lender. The Company shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
2.05    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice from the Company to the Administrative
Agent pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment, at any time or from time to time voluntarily prepay Revolving Loans
and Term Loans in whole or in part without premium or penalty subject to Section
3.05; provided that unless otherwise agreed by Administrative Agent (A) such
notice must be received by Administrative Agent not later than 11:00 a.m.
(1) two (2) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (2) three (3) Business Days (or four (4), in the
case of prepayment of Loans denominated in Special Notice Currencies) prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (3) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof, any (D) prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date, the currency and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Company, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05 shall be
applied to the principal repayment installments thereof in direct order


53

--------------------------------------------------------------------------------





of maturity. Subject to Section 2.15, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.
(ii)    The Borrower may, upon notice from the Company to the Swingline Lender
pursuant to delivery to the Swingline Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that, unless otherwise agreed by the Swingline Lender,
(A) such notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess hereof (or, if less, the entire principal thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(b)    Mandatory.
(i)    Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrower shall immediately prepay Revolving Loans, Swingline Loans and L/C
Borrowings, and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess (together with all accrued by unpaid interest thereon);
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless, after the
prepayment of the Revolving Loans and Swingline Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time.
(ii)    Application of Other Payments. Except as otherwise provided in Section
2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swingline Loans, second, shall be applied to the outstanding Revolving Loans,
and, third, shall be used to Cash Collateralize the remaining L/C Obligations;
and the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swingline Loans and Revolving Loans outstanding at such time and the
Cash Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, Cash Collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business, and the Revolving Facility shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.06. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party or
any Defaulting Lender that has provided Cash Collateral) to reimburse the
applicable L/C Issuers or the Revolving Lenders, as applicable.
(iii)    Alternative Currencies. If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans and L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two (2)
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or Cash Collateralize Letters of Credit in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.
Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period


54

--------------------------------------------------------------------------------





maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.
2.06    Termination or Reduction of Commitments.
(a)    The Borrower may, upon notice from the Company to the Administrative
Agent, terminate the Revolving Facility, the Letter of Credit Sublimit or the
Swingline Sublimit or from time to time permanently reduce the Revolving
Facility, the Letter of Credit Sublimit or the Swingline Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower
shall not terminate or reduce (A) the Revolving Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Facility, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit or (C) the Swingline Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swingline
Loans would exceed the Letter of Credit Sublimit. If after giving effect to any
reduction or termination of Revolving Commitments under this Section 2.06, the
Letter of Credit Sublimit, the Alternative Currency Sublimit or the Swingline
Sublimit exceeds the Revolving Facility at such time, the Letter of Credit
Sublimit, the Alternative Currency Sublimit or the Swingline Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swingline Sublimit, the Alternative
Currency Sublimit or the Revolving Commitment under this Section 2.06. The
amount of any such reduction of the Revolving Commitments shall not be applied
to the Alternative Currency Sublimit unless otherwise specified by the Company.
Upon any reduction of the Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Lender’s Applicable Revolving
Percentage of such Reduction Amount. All fees in respect of the Revolving
Facility accrued until the effective date of any termination of the Revolving
Facility shall be paid on the effective date of such termination.
(b)    Payment of Fees. All fees in respect of the Revolving Facility accrued
until the effective date of any termination of the Revolving Facility shall be
paid on the effective date of such termination.
2.07    Repayment of Loans.
(a)    Term Loans. The Company shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05), unless accelerated sooner pursuant to
Section 8.02;


55

--------------------------------------------------------------------------------





Payment Dates
Principal Repayment Installments
September 30, 2019
$2,812,500
December 31, 2019
$2,812,500
March 31, 2020
$2,812,500
June 30, 2020
$2,812,500
September 30, 2020
$2,812,500
December 31, 2020
$2,812,500
March 31, 2021
$2,812,500
June 30, 2021
$2,812,500
September 30, 2021 and each Quarter End thereafter until the Maturity Date
$5,625,000
 
 

provided, however, that (i) the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date, (ii) if any principal repayment installment to
be made by the Company (other than principal repayment installments on
Eurocurrency Rate Loans) shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the next succeeding Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be and (iii) if any principal repayment installment to be
made by the Company on a Eurocurrency Rate Loan shall come due on a day other
than a Business Day, such principal repayment installment shall be extended to
the next succeeding Business Day unless the result of such extension would be to
extend such principal repayment installment into another calendar month, in
which event such principal repayment installment shall be due on the immediately
preceding Business Day.
(b)    Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.
(c)    Swingline Loans. The Company shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Facility.
2.08    Interest and Default Rate.
(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable Borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Rate for such Facility, (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable Borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for such Facility and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Facility the extent that any calculation of interest or
any fee required to be paid under this Agreement shall be based on (or result
in) a calculation that is less than zero, such calculation shall be deemed zero
for purposes of this Agreement.
(b)    Default Rate.


56

--------------------------------------------------------------------------------





(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.
(iii)    Automatically during the occurrence and continuance of an Event of
Default pursuant to Section 8.01(a)(i) or (f) or, upon the request of the
Required Lenders, while any other Event of Default exists, all outstanding
Obligations (including Letter of Credit Fees) may accrue at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
(d)    Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields. Each Loan Party hereby
irrevocably agrees not to plead or assert, whether by way of defense or
otherwise, in any proceeding relating to this Agreement and the other Loan
Documents, that the interest payable under this Agreement and the calculation
thereof has not been adequately disclosed to it, whether pursuant to section 4
of the Interest Act (Canada) or any other applicable law or legal principle.
2.09    Fees.
In addition to certain fees described in subsection (l) of Section 2.03:
(a)    Commitment Fee. The Borrower shall pay to the Lenders a commitment fee
equal to the Applicable Rate times the actual daily amount by which the
Revolving Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Section 4.02 is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period for the
Revolving Facility. The commitment fee shall be calculated quarterly in arrears.


57

--------------------------------------------------------------------------------





(b)    Other Fees.
(i)    The Borrower shall pay to Bank of America for its own account, in
Dollars, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(ii)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees.
(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) and Loans denominated in Canadian Dollars shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower and its
Subsidiaries or for any other reason, the Borrower or the Administrative Agent
determines that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, the Administrative Agent shall promptly on demand by the Borrower pay to
Borrower an amount equal to the excess of the amount of interest and fees that
were paid by Borrower to Administrative Agent for such period over the amount of
interest and fees actually due for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or any L/C Issuer, as the
case may be, under any provision of this Agreement to payment of any Obligations
hereunder at the Default Rate or under Article VIII. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.
2.11    Evidence of Debt.


58

--------------------------------------------------------------------------------





(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender in the
ordinary course of business. The Administrative Agent shall maintain the
Register in accordance with Section 11.06(c). The accounts or records maintained
by each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent, in the
case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


59

--------------------------------------------------------------------------------





(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(c)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuers,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan,


60

--------------------------------------------------------------------------------





to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(g)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing (other than Swingline Borrowings) shall be made from the
Appropriate Lenders, each payment of fees under Section 2.09 and clauses (l) and
(m) of Section 2.03 shall be made for account of the Appropriate Lenders, and
each termination or reduction of the amount of the Commitments shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Revolving Loans) or their respective Loans that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.
2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and sub-participations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:


61

--------------------------------------------------------------------------------





(a)    if any such participations or sub-participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)    the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.14, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or sub-participations in L/C Obligations or Swingline Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.13 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation
2.14    Cash Collateral.
(a)    Obligation to Cash Collateralize. At any time there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the L/C Issuers’ Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount. Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then within two (2) Business Days after receipt of such
notice, the Company shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as Collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(determined in the case of Cash Collateral provided pursuant to Section
2.15(a)(v), after giving effect to Section 2.15(a)(v) and any Cash Collateral
provided by the Defaulting Lender). All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters


62

--------------------------------------------------------------------------------





of Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Revolving Lender that is a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (A) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(B) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to


63

--------------------------------------------------------------------------------





such Defaulting Lender or as otherwise as may be required under the Loan
Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(v). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.
(C)    Defaulting Lender Fees. With respect to any fee payable under Section
2.09 or any Letter of Credit Fee not required to be paid to any Defaulting
Lender pursuant to clause (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to each L/C Issuer and the
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such L/C Issuer’s or such
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


64

--------------------------------------------------------------------------------





(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swingline Lender and each L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their Revolving
Commitments (without giving effect to Section 2.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no L/C Issuer shall be
required to issue, extend, increase, reinstate or renew any letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
2.16    Designated Borrowers.
(a)    Designated Borrowers. The Company may at any time, upon not less than ten
(10) Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any Material Subsidiary or Eligible Foreign
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed Designated
Borrower Request and Assumption Agreement. The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein (i) the Administrative Agent and the
Lenders that are to provide Commitments and/or Loans in favor of an Applicant
Borrower must each agree to such Applicant Borrower becoming a Designated
Borrower and (ii) the Administrative Agent and such Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent, and Notes signed by such new Borrowers to the extent any
Lender so requires (the requirements in clauses (i) and (ii) hereof, the
“Designated Borrower Requirements”). If the Designated Borrower Requirements are
met, the Administrative Agent shall send a Designated Borrower Notice to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Loan Notice


65

--------------------------------------------------------------------------------





or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five (5) Business Days after such effective
date.
(b)    Obligations. Except as specifically provided herein, the Obligations of
the Company and each of the Borrowers shall be joint and several in nature
(unless such joint and several liability (i) shall result in adverse tax
consequences to any such Designated Borrower or (ii) is not permitted by any Law
applicable to such Designated Borrower, in which either such case, the liability
of such Designated Borrower shall be several in nature) regardless of which such
Person actually receives Credit Extensions hereunder or the amount of such
Credit Extensions received or the manner in which the Administrative Agent, the
L/C Issuer or any Lender accounts for such Credit Extensions on its books and
records. Notwithstanding anything contained to the contrary herein or in any
Loan Document (including any Designated Borrower Request and Assumption
Agreement), (i) no Designated Borrower that is a Foreign Subsidiary shall be
obligated with respect to any Obligations of the Company or of any Domestic
Subsidiary, (ii) the Obligations owed by a Designated Borrower that is a Foreign
Subsidiary shall be several and not joint with the Obligations of the Company or
of any Designated Borrower that is a Domestic Subsidiary and (iii) no Designated
Borrower that is a Foreign Subsidiary shall be obligated as a Guarantor under
Article X with respect to the Obligations of the Company or any Domestic
Subsidiary.
(c)    Appointment. Each Subsidiary of the Company that is or becomes a
“Designated Borrower” pursuant to this Section 2.16 hereby irrevocably appoints
the Company to act as its agent for all purposes of this Agreement and the other
Loan Documents and agrees that (i) the Company may execute such documents on
behalf of such Designated Borrower as the Company deems appropriate in its sole
discretion and each Designated Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or the Lenders to the Company shall be
deemed delivered to each Designated Borrower and (iii) the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the Company on behalf of each of the Loan Parties.
2.17    Designated Lenders.
Each of the Administrative Agent, each L/C Issuer, the Swingline Lender and each
Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that
designation of a Designated Lender is for administrative convenience only and
does not expand the scope of liabilities or obligations of any Lender or
Designated Lender beyond those of the Lender designating such Person as a
Designated Lender as provided in this Agreement.
2.18    Increase in Revolving Facility.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Revolving Lenders),
the Company, on behalf of itself and the other Borrowers, may from time to time,
request an increase in the Revolving Facility by an amount (for all such
requests) not exceeding $300,000,000 (an “Incremental Facility”); provided that
(i) any such request for an Incremental Facility shall be in a minimum amount of
$5,000,000 and (ii) the Borrower may make a maximum of three (3) such requests.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Lender is requested to


66

--------------------------------------------------------------------------------





respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Revolving Lenders).
(b)    Lender Elections to Increase. Each Revolving Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Revolving Percentage of such requested
increase. Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.
(c)    Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Company and each Revolving Lender of the
Revolving Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, and subject to the approval of the
Administrative Agent, the L/C Issuers and the Swingline Lenders, the Company may
also invite additional Eligible Assignees to become Revolving Lenders pursuant
to a joinder agreement (“New Revolving Lenders”) in form and substance
satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Revolving Facility is increased in
accordance with this Section 2.18, the Administrative Agent and the Company
shall determine the effective date (the “Revolving Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Revolving Lenders and the New Revolving Lenders of
the final allocation of such increase and the Revolving Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Revolving Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct, on and as of the Revolving Increase Effective
Date, and except that for purposes of this Section 2.18, the representations and
warranties contained in clauses (a) and (b) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (B) both before and after giving effect to
the Incremental Facility, no Default exists. The Borrower shall deliver or cause
to be delivered any other customary documents (including, without limitation,
legal opinions) as reasonably requested by the Administrative Agent in
connection with any Incremental Facility. The Borrower shall prepay any
Revolving Loans outstanding on the Revolving Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Revolving Percentages arising from any nonratable increase in the
Revolving Commitments under this Section 2.18.
(f)    Conflicting Provisions. This Section 2.18 shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.
(g)    Incremental Facility. Except as otherwise specifically set forth herein,
all of the other terms and conditions applicable to such Incremental Facility
shall be identical to the terms and conditions applicable to the Revolving
Facility.
ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY


67

--------------------------------------------------------------------------------





3.01    Taxes.
(a)    Defined Terms. For purposes of this Section 3.01, the term “Applicable
Law” includes FATCA and the term “Lender” includes any L/C Issuer.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Laws. If any Applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessarypay an additional amount
together with the payment so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. Each
of the Loan Parties shall also, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental


68

--------------------------------------------------------------------------------





Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (d)(ii).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, if reasonably requested by the
Company or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Company or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W–9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W–8BEN–E (or
W–8BEN, as applicable) establishing an exemption from, or reduction of, U.S.


69

--------------------------------------------------------------------------------





federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W–8BEN–E (or W–8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W–8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J–1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W–8BEN–E (or W–8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS Form W–8BEN–E (or
W–8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J–2 or Exhibit J–3, IRS Form W–9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J–4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct


70

--------------------------------------------------------------------------------





and withhold from such payment. Solely for the purposes of this clause
(f)(ii)(D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(g)    Treatment of Certain Refunds. Unless required by Applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (g), in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
clause (g) the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This clause (g) shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality.
(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund or charge interest with
respect to any Credit Extension, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, upon notice thereof by such Lender to the Company (through the
Administrative Agent), (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer


71

--------------------------------------------------------------------------------





exist. Upon receipt of such notice, (A) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.
(b)    iii)    If, in any applicable jurisdiction, the Administrative Agent, the
L/C Issuer or any Lender or any Designated Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, the L/C Issuer or any Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund, hold a commitment or maintain its
participation in any Loan or Letter of Credit or (iii) issue, make, maintain,
fund or charge interest or fees with respect to any Credit Extension to any
Designated Borrower who is organized under the laws of a jurisdiction other than
the United States, a State thereof or the District of Columbia such Person shall
promptly notify the Administrative Agent, then, upon the Administrative Agent
notifying the Company, and until such notice by such Person is revoked, any
obligation of such Person to issue, make, maintain, fund or charge interest or
fees with respect to any such Credit Extension shall be suspended, and to the
extent required by Applicable Law, cancelled. Upon receipt of such notice, the
Loan Parties shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by Applicable Law), (B) to the extent
applicable to the L/C Issuer, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.
3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) (1) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and (2)
the circumstances described in Section 3.03(c)(i) do not apply or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rates or exchange controls) (in each case with respect to
this clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the
Required Lenders determine that for any reason Eurocurrency Rate Rate for any
requested Interest Period


72

--------------------------------------------------------------------------------





with respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in
Dollars in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Company, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, but without limiting Sections 3.01(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans in the applicable currency (such specific date, the
“Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,


73

--------------------------------------------------------------------------------





(iv)    then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
(d)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (c)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (ii) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.
(e)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.
(f)    For purposes hereof, “LIBOR Successor Rate Conforming Changes” means,
with respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;


74

--------------------------------------------------------------------------------





(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the Londonapplicable
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay (or cause the applicable Designated Borrower to pay) to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay (or cause the applicable
Designated Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
(c)    Mandatory Costs. If any Lender or any L/C Issuer incurs any Mandatory
Costs attributable to the Borrower, then from time to time the Company will pay
(or cause the applicable Designated Borrower to pay) to such Lender or such L/C
Issuer, as the case may be, such Mandatory Costs. Such amount shall be expressed
as a percentage rate per annum and shall be payable on the full amount of the
applicable Obligations giving rise to such Mandatory Costs.
(d)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
clause (a), (b) or (c) of this Section 3.04 and delivered to the Company shall
be conclusive absent manifest error. The Borrower shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(e)    Reserves on Eurocurrency Rate Loans. The Borrower shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known


75

--------------------------------------------------------------------------------





as “Eurocurrency liabilities”), additional interest on the unpaid principal
amount of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.
(f)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or such
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).
3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower or
the applicable Designated Borrower; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13; or
(d)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of


76

--------------------------------------------------------------------------------





any foreign exchange contract. The Borrower shall also pay (or cause the
applicable Designated Borrower to pay) any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower, such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.07    Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.


3.08    United Kingdom Tax Matters.
(a)    The provisions of this Section 3.08 shall only apply in respect of any UK
Borrower, and in respect of any such UK Borrower, the provisions of Section 3.01
shall not apply.
(b)    Tax gross-up.
(i)    Each UK Borrower shall make all payments to be made by it under any Loan
Document without any UK Tax Deduction unless a UK Tax Deduction is required by
law.


77

--------------------------------------------------------------------------------





(ii)    A UK Borrower shall, promptly upon becoming aware that it must make a UK
Tax Deduction (or that there is any change in the rate or the basis of a UK Tax
Deduction) notify Agent accordingly. Similarly, a Lender shall notify
Administrative Agent on becoming so aware in respect of a payment payable to
that Lender. If Administrative Agent receives such notification from a Lender it
shall notify the Company.
(iii)    If a UK Tax Deduction is required by law to be made by a UK Borrower,
the amount of the payment due from that UK Borrower shall be increased to an
amount which (after making any UK Tax Deduction) leaves an amount equal to the
payment which would have been due if no UK Tax Deduction had been required.
(iv)    A payment by a UK Borrower shall not be increased under clause (iii)
above by reason of a UK Tax Deduction on account of Taxes imposed on interest by
the United Kingdom if, on the date on which the payment falls due:
(A)    the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or
(B)    the relevant Lender is a UK Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of UK Qualifying Lender, and:
(1)    an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the UK Borrower making the payment a
certified copy of that Direction; and
(2)    the payment could have been made to the Lender without any UK Tax
Deduction if that Direction had not been made; or
(C)    the relevant Lender is a UK Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of UK Qualifying Lender and:
(1)    the relevant Lender has not given a UK Tax Confirmation to the UK
Borrower; and
(2)    the payment could have been made to the Lender without any UK Tax
Deduction if the Lender had given a UK Tax Confirmation to the UK Borrower, on
the basis that the UK Tax Confirmation would have enabled the UK Borrower to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the ITA; or
(D)    the relevant Lender is a UK Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under clause (vii) below.


78

--------------------------------------------------------------------------------





(v)    If a UK Borrower is required to make a UK Tax Deduction, that UK Borrower
shall make that UK Tax Deduction and any payment required in connection with
that UK Tax Deduction within the time allowed and in the minimum amount required
by law.
(vi)    Within thirty days of making either a UK Tax Deduction or any payment
required in connection with that UK Tax Deduction, the UK Borrower making that
UK Tax Deduction shall deliver to Agent for the Lender entitled to the payment a
statement under section 975 of the ITA or other evidence reasonably satisfactory
to that Lender that the UK Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.
(vii)    
(A)    Subject to clause (vii)(2B) below, a UK Treaty Lender and each UK
Borrower which makes a payment to which that UK Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that UK
Borrower to obtain authorization to make that payment without a UK Tax
Deduction.
(B)    
(1)    A UK Treaty Lender which becomes a party to this Agreement on the day on
which this Agreement is entered into that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of Agent and without
liability to any UK Borrower) by confirming its scheme reference number and its
jurisdiction of tax residence opposite its name at Schedule 1.01(b); and
(2)    a UK Treaty Lender which becomes a party to this Agreement after the day
on which this Agreement is entered into that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of Agent and without
liability to any UK Borrower) by confirming its scheme reference number and
jurisdiction of tax residence in the documentation which it executes on becoming
a party to this Agreement as a Lender,
and having done so, that Lender shall be under no obligation pursuant to clause
(vii)(1A) above.
(viii)    If a Lender has confirmed its scheme reference number and jurisdiction
of tax residence in accordance with Section 3.08(b)(vii)(2B) above and:
(A)    a UK Borrower making a payment to that Lender has not made a Borrower
DTTP Filing in respect of that Lender; or
(B)    a UK Borrower making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:
(1)    that Borrower DTTP Filing has been rejected by H.M. Revenue & Customs; or


79

--------------------------------------------------------------------------------





(2)    H.M. Revenue & Customs has not given the UK Borrower authority to make
payment to that Lender without a UK Tax Deduction within 60 days of the date of
the Borrower DTTP Filing,
(3)    and in each case, the UK Borrower has notified that Lender in writing,
that Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorization to
make that payment without a UK Tax Deduction.
(ix)    If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
Section 3.08(b)(vii)(2B) or Section 3.08(e), no UK Borrower shall make a
Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s advance or its participation in any
advance unless the Lender otherwise agrees.
(x)    A UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to Agent for delivery to the relevant Lender.
(xi)    A UK Non-Bank Lender shall promptly notify the Company and
Administrative Agent if there is any change in the position from that set out in
the UK Tax Confirmation.
(c)    Tax indemnity.
(i)    A UK Borrower shall (within three Business Days of demand by the Agent)
pay to a UK Lender an amount equal to the loss, liability or cost which that UK
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.
(ii)    Clause (c)(i) above shall not apply:
(A)    with respect to any Taxes assessed on a Lender
(1)    under the law of the jurisdiction in which such Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or
(2)    under the law of the jurisdiction in which such Lender’s Lending Office
is located in respect of amounts received or receivable in such jurisdiction, if
such Taxes are imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Lender; or
(3)    to the extent a loss, liability or cost:
i.
is compensated for by an increased payment under Section 3.08(b)(iii); or



80

--------------------------------------------------------------------------------





ii.
would have been compensated for by an increased payment under Section
3.08(b)(iii) but was not so compensated solely because one of the exclusions in
Section 3.08(b)(iv) applied; or

iii.
relates to a FATCA Deduction required to be made by a party to this Agreement.

(iii)    A Lender making, or intending to make a claim under clause (c)(i) above
shall promptly notify Administrative Agent of the event which will give, or has
given, rise to the claim, following which Administrative Agent shall notify the
Company.
(iv)    A Lender shall, on receiving a payment from a UK Borrower under this
Section 3.08(c), notify Administrative Agent.
(d)    Tax Credit. If a UK Borrower makes a UK Tax Payment and the relevant
Lender determines that:
(i)    a Tax Credit is attributable either to an increased payment of which that
UK Tax Payment forms part, or to that UK Tax Payment or to a UK Tax Deduction in
consequence of which that UK Tax Payment was required; and
(ii)    such Lender has obtained, utilized and retained that Tax Credit, in
whole or in part,
such Lender shall pay an amount to that UK Borrower which such Lender determines
will leave it (after that payment) in the same after-Tax position as it would
have been in had the UK Tax Payment not been required to be made by the UK
Borrower.
(e)    Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement (“New Lender”) shall indicate, in the
documentation which it executes on becoming a party to this Agreement, and for
the benefit of Agent and without liability to any UK Borrower, which of the
following categories it falls within:
(i)    not a UK Qualifying Lender;
(ii)    a UK Qualifying Lender (other than a UK Treaty Lender); or
(iii)    a UK Treaty Lender.
If a New Lender fails to indicate its status in accordance with this Section
3.08(e), then that New Lender shall be treated for the purposes of this
Agreement (including by each UK Borrower) as if it is not a UK Qualifying Lender
until such time as it notifies Agent which category of UK Qualifying Lender
applies. For the avoidance of doubt, the documentation which a Lender executes
on becoming a party to this Agreement shall not be invalidated by any failure of
a New Lender to comply with this Section 3.08(e).
(f)    Stamp Taxes. The UK Borrower shall pay and, within three Business Days of
demand, indemnify each Lender against any cost, loss or liability that Lender
incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Loan Document, other than in respect of an assignment
or transfer by a Lender.


81

--------------------------------------------------------------------------------





(g)    Value Added Tax.
(i)    All amounts expressed to be payable under a Loan Document by any party to
any Lender which (in whole or in part) constitute the consideration for a supply
for VAT purposes shall be deemed to be exclusive of any VAT which is chargeable
on such supply, and accordingly, subject to clause (ii) below, if VAT is or
becomes chargeable on any supply made by any Lender to any party under a Loan
Document, that party shall pay to the Lender (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of such VAT (and such Lender shall promptly provide an appropriate VAT
invoice to such party).
(ii)    If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Subject Party”) is required by the terms of
any Loan Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration):
(1)    (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Subject Party shall also pay to the Supplier (at the
same time as paying such amount) an additional amount equal to the amount of
such VAT. The Recipient must (where this clause (ii)(1) applies) promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and
(2)    (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Subject Party shall promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.
(iii)    Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Lender for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that such Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.
(iv)    Any reference in this Section 3.08(h) to any party shall, at any time
when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).
(v)    In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must promptly
provide such Lender with details of that party’s VAT registration and such other
information as is reasonably requested in connection with such Lender’s VAT
reporting requirements in relation to such supply.


82

--------------------------------------------------------------------------------





(h)    Determination. Except as otherwise expressly provided in this Section
3.08, a reference to “determines” or “determined” in connection with tax
provisions contained in this Section 3.08 means a determination made in the
absolute discretion of the person making the determination.
(i)    FATCA information.
(i)    Subject to clause (iii) below, each Lender and UK Borrower shall, within
ten Business Days of a reasonable request by another such party:
(A)    confirm to that other party whether it is a FATCA Exempt Party or not a
FATCA Exempt Party;
(B)    supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party’s compliance with FATCA; and
(C)    supply to that other party such forms, documentation and other
information relating to its status as that other party reasonably requests for
the purposes of that other party’s compliance with any other law, regulation, or
exchange of information regime.
(ii)    If a party confirms to another party pursuant to clause (i)(1) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that party shall notify that other
party reasonably promptly.
(iii)    Clause (i) above shall not oblige any Lender to do anything, and clause
(i)(3) above shall not oblige any other party to do anything, which would or
might in its reasonable opinion constitute a breach of:
(A)    any law or regulation;
(B)    any fiduciary duty; or
(C)    any duty of confidentiality.
(iv)    If a party fails to confirm whether or not it is a FATCA Exempt Party or
to supply forms, documentation or other information requested in accordance with
clause (i)(1) or (2) above (including, for the avoidance of doubt, where clause
(iii) above applies), then such party shall be treated for the purposes of the
Loan Documents (and payments under them) as if it is not a FATCA Exempt Party
until such time as the party in question provides the requested confirmation,
forms, documentation or other information.
(j)    FATCA Deduction.
(i)    Each Lender and UK Borrower may make any FATCA Deduction it is required
to make by FATCA, and any payment required in connection with that FATCA
Deduction, and no such party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.


83

--------------------------------------------------------------------------------





(ii)    Each Lender and UK Borrower shall promptly, upon becoming aware that it
must make a FATCA Deduction (or that there is any change in the rate or the
basis of such FATCA Deduction), notify the party to whom it is making the
payment and, in addition, shall notify the Borrower Agent and Agent, and Agent
shall notify the other Lenders.
If as a result of circumstances existing at the date the assignment, a UK
Borrower would be obliged to make a payment to the assignee under Section
3.08(b) then the assignee is only entitled to receive payment under those
Sections to the same extent as the existing Lender would have been if the
assignment had not occurred.


ARTICLE IV    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension.
The obligation of any L/C Issuer and each Lender to make its initial Credit
Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:
(a)    Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrowers and (iii) counterparts of any other
Loan Document, executed by a Responsible Officer of the applicable Loan Party
and a duly authorized officer of each other Person party thereto.
(b)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer dated the Closing Date, certifying as to
the Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party.
(c)    Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion or opinions (including, if requested by the Administrative Agent,
local counsel opinions) of counsel for the Loan Parties, dated the Closing Date
and addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.
(d)    Financial Statements and Projections. The Administrative Agent and the
Lenders shall have received (i) copies of the financial statements referred to
in Sections 5.05(a), (b) and (c) and (ii) copies of projections of the Borrower
and its Subsidiaries, prepared giving effect to the Closing Date Acquisitions
and the other transactions contemplated hereby, for the five fiscal years
following the Closing Date on a year by year basis.
(e)    Closing Certificates.
(i)    The Administrative Agent shall have received a Solvency Certificate
signed by a Responsible Officer of the Company as to the financial condition,
solvency and related matters of


84

--------------------------------------------------------------------------------





the Company and its Subsidiaries, after giving effect to the initial borrowings
under the Loan Documents, the Closing Date Acquisition and the other
transactions contemplated hereby.
(ii)    The Administrative Agent shall have received a closing certificate
signed by a Responsible Officer of the Company (x) certifying to compliance with
clause (i) below and (y) certifying that attached thereto is a true, correct and
complete copy of the Closing Date Acquisition Agreement and all amendments or
modifications thereto, if any.
(f)    Loan Notice. The Administrative Agent shall have received a Loan Notice
with respect to the Loans to be made on the Closing Date.
(g)    Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees to be paid on the Closing Date pursuant to the Fee Letter and
this Agreement and reasonable and documented out of pocket expenses (including,
without limitation, legal fees of counsel to the Administrative Agent), to the
extent invoiced at least three Business Days prior to the Closing Date, owing
pursuant to the Loan Documents (which amounts may be offset against the proceeds
of the initial Loans hereunder).
(h)    Closing Date Acquisition.
(i)    The Closing Date Acquisition shall have been consummated simultaneously
or substantially concurrently with the funding of the Credit Extensions made on
the Closing Date on the terms and conditions described in the Closing Date
Acquisition Agreement, without giving effect to any amendment, waiver, consent
or other modification thereof that is materially adverse to the interests of the
Administrative Agent or the Lenders unless approved by the Administrative Agent
(which approval shall not be unreasonably withheld, delayed or conditioned). For
purposes of the foregoing condition, it is hereby understood and agreed that (i)
any reduction in the purchase price in connection with the Closing Date
Acquisition Agreement, other than a reduction in accordance with the terms of
the Closing Date Acquisition Agreement (including without limitation, working
capital adjustments), shall be deemed to be materially adverse to the interests
of the Lenders, unless either such reduction of the purchase price is less than
15% of the total purchase price or, if such reduction is equal to or greater
than 15% of the total purchase price, 100% of such amount is applied to reduce
the amount of the Term Facility and (ii) any change, waivers or consent with
respect to the definition of “Material Adverse Effect” shall be deemed
materially adverse to the interest of the Lenders.
(ii)    Since the date of the Closing Date Acquisition Agreement, there shall
have been no Company Material Adverse Effect (as defined in the Closing Date
Acquisition Agreement).
(iii)    All third party indebtedness for borrowed money of the Company, the
Target and their respective Subsidiaries, including under each of the Existing
Credit Agreement and Target’s existing credit agreement, as applicable, in each
case, shall have been repaid or discharged or arrangements reasonably
satisfactory to the Administrative Agent for such repayment or discharge shall
have been made (other than (x) in respect of letters of credit that are either
rolled into or back-stopped by letter(s) of credit issued hereunder or cash
collateralized by the Borrower, (y) other indebtedness permitted to be incurred
or outstanding on or prior to the Closing Date pursuant to the Closing Date
Acquisition Agreement, and (z) other indebtedness permitted under Section 7.02)
and all commitments thereunder and all guarantees and security interests granted
in connection therewith, if any, shall be terminated on or prior to the Closing
Date. Upon satisfaction of the condition set forth in this clause (h)(iii) with
respect to the Existing Credit Agreement, Bank of America


85

--------------------------------------------------------------------------------





acknowledges and agrees that the Existing Credit Agreement shall automatically
and without further action be terminated (other than provisions and obligations
thereunder which by their express terms survive termination of the Existing
Credit Agreement), all outstanding principal, interest and fees thereunder shall
be paid in full and all commitments of the lenders thereunder shall be
automatically and without further action terminated.
(i)    Specified Representations. The Specified Representations and Specified
Acquisition Agreement Representations shall (i) with respect to representations
and warranties that contain a materiality qualification, be true and correct on
and as of the Closing Date (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date), and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the Closing Date
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date).
(j)    KYC. The Lenders shall have received at least three Business Days prior
to the Closing Date all documentation and other information regarding the Loan
Parties required by Governmental Authorities under applicable “know your
customer”, anti-money laundering and similar rules and regulations, including
the Patriot Act, in each case to the extent reasonably requested of the Borrower
at least 10 Business Days prior to the Closing Date.
4.02    Conditions to all Credit Extensions.
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than (a) the Loans made on the Closing Date and (b) a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(a)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date), and (ii)
with respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date), and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
(b)    Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.
(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swingline Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.


86

--------------------------------------------------------------------------------





(d)    Designated Borrower. If the applicable Borrower is a Designated Borrower,
then the conditions of Section 2.16 to the designation of such Borrower as a
Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.
(e)    Alternative Currency. In the case of a Credit Extension to be denominated
in an Alternative Currency, such currency remains an Eligible Currency.
(f)    Legal Impediment. There shall be no impediment, restriction, limitation
or prohibition imposed under Law or by any Governmental Authority, as to the
proposed financing under this Agreement or the repayment thereof or as to rights
created under any Loan Document or as to application of the proceeds of the
realization of any such rights.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the Closing Date and on each other date made or deemed made,
that:
5.01    Existence, Qualification and Power.
Each Loan Party and each of its Subsidiaries (a) is (i) duly organized,
incorporated or formed, validly existing and (ii) to the extent such concept
exists and is applicable under the requirements of Applicable Law of the
relevant jurisdiction (and for the avoidance of doubt such concept is not
applicable to the Loan Parties and their Subsidiaries incorporated in England &
Wales), in good standing under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority to (i) own or lease
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and, to the extent such concept exists and is applicable under the
requirements of Applicable Law of the relevant jurisdiction (and for the
avoidance of doubt such concept is not applicable to the Loan Parties and their
Subsidiaries incorporated in England & Wales), in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification; except in each case
referred to in clauses (a)(ii), (b)(i) or (c), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) violate
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries which would reasonably be expected to have a Material
Adverse Effect or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral


87

--------------------------------------------------------------------------------





award to which such Person or its property is subject in a manner material and
adverse to the Lenders; or (c) violate any Law in a manner material and adverse
to the Lenders.
5.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or (b) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents, other than authorizations, approvals, actions, notices
and filings which have been duly obtained or the failure to obtain or make which
would not reasonably be expected to have a Material Adverse Effect.
5.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.
5.05    Financial Statements; No Material Adverse Effect.
(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness to the
extent required to be shown pursuant to GAAP.
(b)    Quarterly Financial Statements. The unaudited consolidated balance sheet
of the Borrower and its Subsidiaries dated March 31, 2019, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
(c)    Target Financial Statements. (i) The audited consolidated balance sheets
and related statements of income and cash flows of Target and its Subsidiaries
for the fiscal years ended November 30, 2018 and November 30, 2017 and, to the
knowledge of the Company, the unaudited balance sheets and related statements of
income and cash flows of the Target and its Subsidiaries for the months ended
May 31, 2019 and (ii) the audited consolidated balance sheet and statement of
operations for AAA UK Acquisition Co. Limited, each as of the end of such year
or month and for the portion of the fiscal year then ended, in each case of
clauses (i) and (ii), (x) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (y) fairly present in all material respects the financial
condition of the Target and its Subsidiaries or AAA UK Acquisition Co. Limited,
as


88

--------------------------------------------------------------------------------





applicable, as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of unaudited balance sheets and
statements of income, cash flows and operations, to the absence of footnotes and
to normal year-end audit adjustments.
(d)    Material Adverse Effect. Since the date of the Audited Financial
Statements, except with respect to any event or condition disclosed by the
Company in public filings with the SEC prior to the Closing Date, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.
5.06    Litigation.
Except as disclosed in the Audited Financial Statements, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any Subsidiary or
against any of their properties or revenues that (a) could reasonably be
expected to affect the legality, enforcement or validity of this Agreement or
any other Loan Document or any of the transactions contemplated hereby, or (b)
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.
5.07    No Default.
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property.
Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
5.09    Environmental Compliance.
The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10    Taxes.
Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (b) those for
which failure to file or non-payment would not reasonably be expected to have a
Material Adverse Effect.


89

--------------------------------------------------------------------------------





5.11    ERISA Compliance, etc..
(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state laws, except for compliance failures that have
not resulted, and are not reasonably expected to result, in a Material Adverse
Effect. Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter or is subject
to a favorable opinion letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the best knowledge of the Loan Parties, nothing
has occurred that would prevent or cause the loss of such tax-qualified status,
which has resulted or would reasonably be expected to result in a Material
Adverse Effect.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and no Loan Party is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan, that in either case has
resulted or would reasonably be expected to result in a Material Adverse Effect;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is sixty percent (60%) or higher; (iv) no Loan Party nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
(a)    Each Canadian Pension Plan (i) is in compliance with the applicable
provisions of all Laws, except for compliance failures that have not resulted,
and are not reasonably expected to result, in a Material Adverse Effect and (ii)
each Canadian Pension Plan has received a confirmation of registration from the
Canada Revenue Agency and, to the best knowledge of the Loan Parties, nothing
has occurred which would prevent or cause the loss of such registration. Each
Loan Party and each Subsidiary has made all required contributions to each
Canadian Pension Plan, except for contributions that have not resulted, and
would not reasonably be expected to result, in a Material Adverse Effect.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims (other than routine claims for benefits in the ordinary course
of business), actions or lawsuits, or action by any Governmental Authority, with
respect to any Canadian Pension Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no violation of fiduciary duty with
respect to any Canadian Pension Plan that would reasonably be expected to result
in a Material Adverse Effect.
(c)    No Loan Party or Subsidiary maintains, contributes to, or has any
liability or contingent liability with respect to, a Canadian Defined Benefit
Pension Plan.
5.12    Margin Regulations; Investment Company Act.


90

--------------------------------------------------------------------------------





(a)    Margin Regulations. Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than twenty-five
percent (25%) of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower or any of its Subsidiaries and any
Lender or any Affiliate of any Lender relating to Indebtedness and within the
scope of Section 8.01(e) will be margin stock.
(b)    Investment Company Act. No Loan Party is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
5.13    Disclosure.
No written report, financial statement, certificate or other written information
(excluding any forecasts, projections, budgets, estimates and general market or
industry data) furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished or publicly disclosed by the Borrower) when provided and when taken as
a whole with all other information or data provided, furnished or disclosed by
the Borrower contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, (i)
with respect to projected financial information, each Loan Party represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood and agreed that forecasts,
estimates and projections as to future events are not to be viewed as facts or
guaranties of future performance, that actual results during the period or
periods covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such representations will in fact be realized) and (ii) as
to statements, information and reports specified as having been derived by the
Borrower from third parties (including Target and its Affiliates prior to the
Closing Date), other than Affiliates of the Borrower or any of its Subsidiaries,
the Borrower represents only that it has no knowledge of any material
misstatement therein.
5.14    Sanctions Concerns and Anti-Corruption Laws.
(a)    Sanctions Concerns. Neither the Loan Parties, nor any of their
Subsidiaries, nor any director, officer or employee thereof, is an individual or
entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, the Canadian Sanctions List or
any similar list enforced by any other relevant sanctions authority as
applicable to theany Borrower or (iii) located, organized or resident in a
Designated Jurisdiction. The Company and its Subsidiaries have conducted their
businesses in compliance with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.
(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
5.15    Responsible Officers.


91

--------------------------------------------------------------------------------





Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and updated
from time to time in writing by the Borrower and such Responsible Officers are
the duly elected and qualified officers of such Loan Party and are duly
authorized to execute and deliver, on behalf of the respective Loan Party, this
Agreement, and the other Loan Documents.
ARTICLE VI    

AFFIRMATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause (other than with respect to Section 6.01 and 6.02) each of its
Subsidiaries to:
6.01    Financial Statements.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(a)    Audited Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Company (or, if
earlier, fifteen (15) days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP,  such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.
(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Company (or, if earlier, five (5) days after
the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Company’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP and including management discussion and
analysis of operating results inclusive of operating metrics in comparative
form, certified by the chief executive officer, chief financial officer,
treasurer or controller who is a Responsible Officer of the Company as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Company and its Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes.
(c)    Documents required to be delivered pursuant to Section 6.01(a) or (b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 1.01(a); or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a


92

--------------------------------------------------------------------------------





commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent (by fax
transmission or e-mail transmission) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
(d)    The Borrower hereby acknowledges that (i) the Administrative Agent and/or
an Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (A) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(B) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arranger, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (C) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (D) the Administrative Agent and any Affiliate
thereof and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
6.02    Certificates; Other Information.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(a)    SEC Notices. Reasonably promptly after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of each written notice or other correspondence
received from the SEC concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof that would reasonably be expected to
result in a Material Adverse Effect.
(b)    Additional Information. Reasonably promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof as Administrative Agent or any Lender reasonably
determines is relevant to the Loan Documents and the Facility created hereby, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may reasonably request from time to time.
(c)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended September 30, 2019) a
duly completed Compliance Certificate signed by the chief executive officer,


93

--------------------------------------------------------------------------------





chief financial officer, treasurer or controller which is a Responsible Officer
of the Borrower. Unless the Administrative Agent or a Lender requests executed
originals, delivery of the Compliance Certificate may be by electronic
communication including fax or email and shall be deemed to be an original and
authentic counterpart thereof for all purposes.
(d)    PATRIOT Act and Beneficial Ownership. Promptly following any request
therefor, information and documentation reasonably requested by any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation, the Canadian AML Acts or
other applicable anti-money laundering laws.
6.03    Notices.
Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default; and
(b)    of the occurrence of any ERISA Event or any failure by any Loan Party or
any Subsidiary to perform its obligations under a Canadian Pension Plan, in each
case, that has resulted in or would reasonably be expected to result in a
Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.
6.04    Payment of Obligations.
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless (i) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary or (ii) the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property, except to the extent that
any such Lien would be permitted to be incurred pursuant to Section 7.01; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.
6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and, to the extent such concept exists and is applicable under the requirements
of Applicable Law of the relevant jurisdiction (and for the avoidance of doubt
such concept is not applicable to the Loan Parties and their Subsidiaries
incorporated in England & Wales) good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05 or (other than with respect to the Borrower) except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect;
(b)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and


94

--------------------------------------------------------------------------------





(c)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
6.06    Maintenance of Properties.
(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(b)    make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
6.07    Maintenance of Insurance.
Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons,
including, without limitation, terrorism insurance, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
6.08    Compliance with Laws.
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.
6.09    Books and Records.
Maintain full and accurate books of record and account in conformity with GAAP
consistently applied.
6.10    Inspection Rights.
Except to the extent prohibited by applicable Law, regulatory policy or
regulatory restriction (in the reasonable good faith judgment of the Borrower),
no more than once a year and at their own expense (unless an Event of Default
then exists in which case there shall be no limit so long as the Event of
Default exists), permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate and financial records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
Responsible Officers, at such reasonable times during normal business hours,
upon reasonable advance notice to the Borrower; provided, however, that such
visits, inspections, examinations and/or discussions shall be reasonably related
to the Administrative Agent’s or any Lender’s rights and obligations hereunder
and shall not require Borrower to provide any records or information subject to
attorney-client or other similar legal privilege under Applicable Law (provided
that, with respect to any such withheld information, the Borrower shall (a) make
the Administrative Agent aware that information is being withheld and (b) use
commercially reasonable efforts to communicate the relevant information in a way
that does not violate such attorney-client or other similar legal privilege);
provided further, that when an Event of Default exists the Administrative Agent
or any


95

--------------------------------------------------------------------------------





Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
6.11    Use of Proceeds.
Use the proceeds of the Credit Extensions (a) made on the Closing Date (i) to
refinance existing Indebtedness of the Borrowers and their Subsidiaries, (ii) to
finance a portion of the Closing Date Acquisition and (iii) to pay for fees and
expenses incurred in connection with the foregoing and (b) thereafter (exclusive
of the Term Loans, which are governed by clause (a)), for working capital,
capital expenditures and any other lawful corporate purposes not in
contravention of any Law or of any Loan Document.
6.12    Compliance with Environmental Laws.
Except as would not reasonably be expected to have a Material Adverse Effect,
comply in all respects, with all applicable Environmental Laws.
6.13    Covenant to Guarantee Obligations.
In connection with the delivery of the Compliance Certificate referred to in
Section 6.02(c), if, since the date of the delivery of the last Compliance
Certificate, any Investment, Disposition of assets by the Borrower or any
Subsidiary, or Acquisition resulted in a Person becoming a Material Subsidiary,
cause each Person that becomes a Material Subsidiary to become a Guarantor
hereunder by way of execution of a Joinder Agreement. In connection with the
foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b) and (c).
6.14    Anti-Corruption Laws.
Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower and maintain
policies and procedures designed to promote and achieve compliance with such
laws.
6.15    Approvals and Authorizations.
Except as would not reasonably be expected to have a Material Adverse Effect,
maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.
ARTICLE VII    

NEGATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:
7.01    Liens.


96

--------------------------------------------------------------------------------





Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):
(a)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof;
(b)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or for which the failure to pay would not reasonably be
expected to result in a Material Adverse Effect;
(c)    Statutorystatutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;
(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or to secure letters of credit
issued with respect thereto;
(e)    deposits to secure the performance of bids, trade contracts and leases
(other than for borrowed money), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(g)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);
(h)    Liens on any asset acquired, repaired, constructed or improved by the
Borrower or any Subsidiary securing Indebtedness permitted under Section 7.02
incurred or assumed for the purpose of such acquisition, repair, construction or
improvement; provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) any such
Lien shall be created substantially simultaneously with or within 12 months
after the acquisition thereof or the completion of the repair, construction or
improvement thereof;
(i)    Liens incurred in the ordinary course of business on deposit, custody and
securities accounts;
(j)    Any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of business and covering only the assets so leased, licensed
or subleased and other Liens incurred in the ordinary course of business that do
not secure Indebtedness;
(k)    Liens of a collection bank arising under Section 4-210 of the uniform
commercial code (or its equivalent) in the applicable jurisdiction on items in
the course of collection;


97

--------------------------------------------------------------------------------





(l)    Liens on property or property of a Person existing at the time such
property is acquired or such Person is merged into or consolidated with the
Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower; provided that such Liens were not created in contemplation of such
acquisition, merger, consolidation or Investment and do not extend to any assets
other than such acquired property or those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary, and the applicable Indebtedness secured by such Lien is
permitted under Section 7.02;
(m)    Liens (not securing borrowed money) in favor of a Governmental Authority
arising from or contemplated by any zoning, building, insurance, licensing
requirements or similar laws, rules, regulations or rights reserved to or vested
in any Governmental Authority or in the administration, interpretation,
implementation or application thereof by any Governmental Authority;
(n)    Liens securing obligations under Swap Contracts;
(o)    Liens securing obligations of any Loan Party or any Subsidiary owed to
another Loan Party or any Subsidiary;
(p)    Liens arising out of deposits of cash or securities into collateral
trusts or reinsurance trusts with ceding companies or insurance regulators or on
cash or securities repurchase, reverse repurchase and securities lending
transactions or arising under escrows, trusts, custodianships, separate
accounts, funds withheld procedures, and similar deposits, arrangements or
agreements established with respect to insurance policies, annuities, guaranteed
investment contracts and similar products underwritten by, or reinsurance
agreements or as otherwise entered in the ordinary course of business;
(q)    Liens securing Indebtedness permitted to be incurred pursuant to Section
7.02(i); and
(r)    Liens securing the refinancing, extension or renewal of any Indebtedness
or other obligations secured by a Lien permitted hereunder so long as such Liens
do not attach to any additional property in connection with such refinancing,
extension or renewal;
provided that, none of the restrictions under this Section 7.01 shall apply to
the Morningstar Seed Portfolios or any Margin Stock held by the Borrower or any
of its Subsidiaries.
7.02    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals, replacements or extensions thereof;
(c)    Indebtedness in respect of Capitalized Leases and purchase money
obligations for fixed or capital assets; provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$75,000,000;
(d)    loans or advances made by any Loan Party to any Subsidiary or any other
Loan Party and made by any Subsidiary to any Loan Party or any other Subsidiary;


98

--------------------------------------------------------------------------------





(e)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;
(f)    Indebtedness of any Person that is merged into or consolidated with the
Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower or in respect of assets acquired after the date hereof in a transaction
permitted hereunder; provided that such Indebtedness is existing at the time
such Person is merged into or consolidated with the Borrower or any Subsidiary
of the Borrower or becomes a Subsidiary of the Borrower or such assets are
acquired and was not incurred solely in contemplation thereof) and any
refinancings, refundings, renewals or extensions thereof;
(g)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with the business of such Person or its affiliate;
(h)    [reserved];
(i)    other secured Indebtedness not contemplated by the above provisions in an
aggregate principal amount outstanding at such time not to exceed 15% of
Consolidated Total Assets as of the date of incurrence so long as no Default or
Event of Default exists or would otherwise result therefrom as of the date of
incurrence; and
(j)    other unsecured Indebtedness not contemplated by the above provisions, so
long as after giving Pro Forma Effect to such Indebtedness at the time of
incurrence (x) the Consolidated Leverage Ratio is not greater than the
applicable ratio under Section 7.13(a) and (y) no Default or Event of Default
exists or would otherwise result therefrom.
7.03    Investments.
Make or hold any Investments, except:
(a)    Investments held by the Borrower and its Subsidiaries in the form of cash
or Cash Equivalents;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;
(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries,
and (iv) investments by the Borrower and the Subsidiaries in equity interests of
their respective Subsidiaries;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02;


99

--------------------------------------------------------------------------------





(f)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;
(g)    Permitted Acquisitions;
(h)    other Investments not contemplated by the above provisions not exceeding
$50,000,000 in the aggregate in any fiscal year of the Borrower;
(i)    other Investments, so long as after giving Pro Forma Effect to such
Investment at the time of such investment (x) the Consolidated Leverage Ratio is
not greater than the applicable ratio under Section 7.13(a) and (y) no Default
or Event of Default exists or would otherwise result therefrom; and
(j)    the Closing Date Acquisition.
7.04    Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person or
consummate a Division as the Dividing Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
(a)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party;
(b)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
(c)    in connection with any Permitted Acquisition or the Closing Date
Acquisition, any Subsidiary of the Company may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that in each case, immediately after giving effect thereto (i) in
the case of any such merger or consolidation to which the Company is not party
to, the Person surviving such merger shall be a wholly-owned Subsidiary of the
Company, (ii) in the case of any such merger or consolidation to which the
Company is a party, the Company is the surviving Person, (iii) in the case of
any such merger or consolidation to which any Guarantor (other than the Company)
is a party, a Guarantor shall be the surviving Person and (iv) in the case of
any such merger or consolidation to which any Designated Borrower is a party,
such Designated Borrower shall be the surviving Person;
(d)    so long as no Default has occurred and is continuing or would result
therefrom, each of the Company and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger or consolidation to
which the Company is a party, the Company is the surviving Person, (ii) in the
case of any such merger or consolidation to which any Guarantor (other than the
Company) is a party, a Guarantor shall be the surviving Person and (iii) in the
case of any such merger or consolidation to which any Designated Borrower is a
party, such Designated Borrower shall be the surviving Person;
(e)    any Subsidiary may dissolve or liquidate if such dissolution or
liquidation results from Dispositions not prohibited by this Agreement; and


100

--------------------------------------------------------------------------------





(f)    any Material Subsidiary that is a limited liability company may
consummate a Division as the Dividing Person if, immediately upon the
consummation of the Division, the assets of the applicable Dividing Person are
held by one or more Material Subsidiaries at such time, or, with respect to
assets not so held by one or more Material Subsidiaries, such Division, in the
aggregate, would otherwise result in a Disposition permitted by Section 7.05(e);
provided that, notwithstanding anything to the contrary in this Agreement, any
Subsidiary which is a Division Successor resulting from a Division of assets of
a Material Subsidiary may not be deemed to be a Subsidiary that is not a
Material Subsidiary at the time of or in connection with the applicable
Division.
7.05    Dispositions.
Make any Disposition, except:
(a)    Permitted Transfers;
(b)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions permitted by Section 7.04;
(e)    other Dispositions so long as (i) the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneously with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) such transaction does not involve
the sale or other disposition of a minority Equity Interests in any Loan Party,
and (iii) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Loan Parties and their Subsidiaries in all such transactions
during any fiscal year of the Borrower shall not exceed 20% of Consolidated
Total Assets; provided, however, that if, as of the date of any proposed
Disposition pursuant to this Section 7.05(e), all Dispositions made pursuant to
this Section 7.05(e) (after giving effect to such proposed Disposition) in such
fiscal year of the Borrower exceed 10% of Consolidated Total Assets as of such
date, the Borrower shall be in Pro Forma Compliance with each of the financial
covenants set forth in Section 7.13 after giving effect to such proposed
Disposition treating all such Dispositions pursuant to this Section 7.05(e) in
such fiscal year as one Material Disposition; and
(f)    Dispositions of Investments constituting minority Equity Interests of
Persons that are not Subsidiaries, so long as after giving Pro Forma Effect to
such Disposition at the time of such Disposition (x) the Consolidated Leverage
Ratio is not greater than the applicable ratio under Section 7.13(a) and (y) no
Default or Event of Default exists or would otherwise result therefrom.
provided that, none of the restrictions under this Section 7.05 shall apply to
the Morningstar Seed Portfolios or any Margin Stock held by the Borrower or any
of its Subsidiaries.
7.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:


101

--------------------------------------------------------------------------------





(a)    each Subsidiary may make Restricted Payments (i) to any Loan Party or
Subsidiary and (ii) to any other Person that owns Equity Interests in such
Subsidiary on a ratable basis according to its respective holdings of the type
of Equity Interest in respect of which such Restricted Payment is being made;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;
and
(c)    the Borrower and its Subsidiaries may make other Restricted Payments, so
long as after giving Pro Forma Effect to such Restricted Payment (x) the
Consolidated Leverage Ratio is not greater than the applicable ratio under
Section 7.13(a) and (y) no Default or Event of Default exists or would otherwise
result therefrom.
7.07    Change in Nature of Business.
Engage in any material line of business in a substantially different industry
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business related, complementary or incidental thereto.
7.08    Transactions with Affiliates.
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
described on Schedule 7.08(a) as may be updated from time to time with the
written consent of the Administrative Agent and the Required Lenders,
(b) advances, transfers and other transactions between and among the Borrower
and any of its Subsidiaries not otherwise prohibited by this Agreement, (c) (i)
any employment, equity award, equity option or equity appreciation agreement or
plan entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business of the Borrower or such Subsidiary and (ii) customary
compensation, indemnification and other benefits made available to officers,
directors or employees of the Borrower and any of its Subsidiaries, including
reimbursement or advancement of out-of-pocket expenses and provisions of
officers’ and directors’ liability insurance, (d) Restricted Payments not
prohibited by Section 7.06 and (e)  other transactions on terms and conditions
substantially as favorable to such Person as would be obtainable by it at the
time in a comparable arms‑length transaction with a Person other than an
officer, director or Affiliate.
7.09    Burdensome Agreements.
(a)    Enter into, or permit to exist, any Contractual Obligation (except for
this Agreement and the other Loan Documents) that encumbers or restricts the
ability of any such Person to (i) act as a Loan Party; (ii) make Restricted
Payments to any Loan Party, (iii) pay any Indebtedness or other obligation owed
to any Loan Party or (iv) make loans or advances to any Loan Party, or (v) 
create any Lien upon any of their properties or assets, whether now owned or
hereafter acquired, except, in the case of clause (a)(v) only, for any document
or instrument governing Indebtedness secured by Permitted Liens, provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Liens.
(b)    Clause (a) of this Section 7.09 shall not prohibit (i) any such
encumbrance or restriction existing under or by reason of Applicable Law, (ii)
Permitted Liens, (iii) any Contractual Obligation (A) governing property
existing at the time of the acquisition thereof, so long as the limitation
relates only to the property so acquired or (B) of any Subsidiary existing at
the time such Subsidiary was merged or consolidated with or into, or acquired
by, the Borrower or a Subsidiary of the Borrower, or otherwise became a
Subsidiary of the Borrower in each case not created in contemplation of such
acquisition, merger or consolidation, and any amendments, modifications,
restatements, renewals, increases, supplements,


102

--------------------------------------------------------------------------------





refundings, replacements or refinancings of such Contractual Obligations;
provided that the amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacement or refinancings are no more restrictive,
taken as a whole, with respect to such limitations than those contained in such
Contractual Obligations, (iv) customary non-assignment provisions in Contractual
Obligations entered into in the ordinary course of business, (v) any such
Contractual Obligation restricting any mutual fund or investment fund managed or
advised by a Subsidiary, (vi) restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business, (vii) any Contractual Obligation related to any Indebtedness not
prohibited by this Agreement, (viii) any Contractual Obligation with respect to
the disposition or distribution of property or cash in joint ventures not
otherwise prohibited by this Agreement and entered into in the ordinary course
of business, (ix) any Contractual Obligation related to the sale, transfer or
other disposition of a Subsidiary or property that is not prohibited by this
Agreement; provided that such limitation applies only to that Subsidiary or
property, as applicable, pending such sale, transfer or other disposition or (x)
any Contractual Obligation related to preferred Equity Interests issued by a
Subsidiary of the Borrower or the payment of dividends thereon in accordance
with the terms thereof, provided that issuance of such preferred Equity
Interests is not prohibited by Section 7.02 and the terms of such preferred
Equity Interest do not expressly restrict the ability of such Subsidiary to make
Restricted Payments (other than requirements to pay dividends or liquidation
preferences on such preferred Equity Interests prior to paying any dividends or
making any other distributions on other Equity Interests).
7.10    Use of Proceeds.
Use the proceeds of any Credit Extension in any manner that would cause the
representation in Section 5.12 not to be true immediately after giving effect to
such use of proceeds.
7.11    Sanctions.
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swingline Lender, or
otherwise) of Sanctions.
7.12    Anti-Corruption Laws.
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower.
7.13    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period ending as of the end of any fiscal quarter of
the Company to be greater than 3.50 to 1.00; provided that, solely with respect
to the four fiscal quarters following any Acquisition permitted by this
Agreement with an aggregate purchase price in excess of $100,000,000 (a
“Material Acquisition”), the Consolidated Leverage Ratio determined as of the
end of such four fiscal quarters shall not be greater than 3.75 to 1.00;
provided, further, that if the Consolidated Leverage Ratio has increased
pursuant to the previous


103

--------------------------------------------------------------------------------





proviso, then there must exist at least one fiscal quarter without such an
increase in effect prior to giving effect to any subsequent increase resulting
from a Material Acquisition.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period ending as of the end of
any fiscal quarter of the Borrower to be less than 3.00 to 1.00.
7.01    Canadian Defined Benefit Pension Plans.
Maintain, contribute to, or incur any liability or contingent liability in
respect of a Canadian Defined Benefit Pension Plan, without the prior consent of
the Administrative Agent, such consent not to be unreasonably withheld.
ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default.
Any of the following shall constitute an event of default (each, an “Event of
Default”):
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations when and as required herein, or
(ii) within five (5) Business Days after the same becomes due and payable, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder pursuant
to Section 2.09, or (iii) within five (5) days after the same becomes due and
payable, any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05, or Article
VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in this Agreement on its part to be performed or observed and such failure
continues for thirty (30) days after written notice is given by the
Administrative Agent to the Borrower; or
(d)    Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein or in any other Loan Document shall be incorrect or misleading
in any material respect when made or deemed made in any material respect
(provided that any Default arising therefrom shall not be deemed to be
continuing if the facts give rise to such representation, warranty or
certification being incorrect or misleading are corrected such that the
representation, warranty or certification if made again would be true); or
(e)    Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount of more than $100,000,000 and such failure continues after the passing of
the applicable notice and grace periods, or (B) fails to observe or perform any
other agreement or condition


104

--------------------------------------------------------------------------------





relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case, beyond the applicable grace, cure, extension, forbearance or similar
period, if the effect of which failure is to cause such Indebtedness to be
declared to be due and payable or required to be repurchased or prepaid(other
than regularly scheduled payment) prior to its stated maturity (provided that,
with respect to clause (B) only, the foregoing shall not apply to any mandatory
tender, mandatory prepayment or put in connection with the consummation of any
transaction not prohibited by this Agreement); or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the
$100,000,000 (2) after giving effect to any applicable grace, cure, extension,
forbearance or similar period, the effect of such Early Termination Date is to
cause such Swap Termination Value to become due and (3) such Swap Termination
Value has not been paid when due; or
(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; makes a proposal to its creditors or
files notice of its intention to do so, institutes any other proceeding under
applicable Law seeking to adjudicate it a bankrupt or an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, compromise, arrangement,
adjustment, protection, moratorium, relief, stay of proceedings of creditors,
composition of it or its debts or any other similar relief; or applies for or
consents to the appointment of any receiver, receiver-manager, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or any material part of its property; or any receiver, receiver-manager,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due (other than under section 123(1)(a) of the United Kingdom Insolvency
Act 1986), or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within sixty (60)
calendar days (or such longer period for which a stay of enforcement is allowed
by applicable Law) after its issue or levy.
(h)    Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $100,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days after the entry of such judgment during which a
discharge, stay of enforcement of such judgment, by reason of a pending appeal
or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of


105

--------------------------------------------------------------------------------





$100,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $100,000,000; or, or
(iii) any failure by any Loan Party or any Subsidiary to perform its obligations
under a Canadian Pension Plan which has resulted or could reasonably be expected
to result in liability of any Loan Party in an aggregate amount in excess of
$100,000,000; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations arising under
the Loan Documents, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document (other than contingent obligations not yet due and payable); or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or
(k)    Change of Control. There occurs any Change of Control.
Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of the requisite Appropriate Lenders (in their sole discretion)) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01.
8.02    Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of the Required Lenders, take
any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C


106

--------------------------------------------------------------------------------





Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Obligations then due
hereunder, any amounts received on account of the Obligations shall, subject to
the provisions of Sections 2.14 and 2.15, be applied by the Administrative Agent
in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this Second clause payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this Third
clause payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing to the
Administrative Agent for the account of the applicable L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders and the L/C Issuers in proportion to the
respective amounts described in this Fourth clause held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to the Fourth clause
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
ARTICLE IX    

ADMINISTRATIVE AGENT
9.01    Appointment and Authority.


107

--------------------------------------------------------------------------------





Each of the Lenders and the L/C Issuers hereby irrevocably appoints, designates
and authorizes Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
9.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.
9.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.


108

--------------------------------------------------------------------------------





(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or an L/C Issuer.
(c)    Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.
9.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative


109

--------------------------------------------------------------------------------





Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
9.06    Resignation of Administrative Agent.
(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    Effect of Resignation. With effect from the Resignation Effective Date
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any cash collateral security held by the Administrative Agent on behalf
of the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such cash collateral security until
such time as a successor Administrative Agent is appointed) and (ii) except for
any indemnity payments or other amounts then owed to the retired Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and each L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than as
provided in Section 3.01(g) and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the Resignation
Effective Date), and the retiring Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section 9.06).
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(A) while the retiring Administrative Agent was acting as Administrative Agent
and (B) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including, without
limitation, (1) acting as collateral agent or otherwise holding any cash
collateral security on behalf of any of the Lenders and (2) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
(c)    L/C Issuers and Swingline Lender. Any resignation by Bank of America as
Administrative Agent pursuant to this Section 9.06 shall also constitute its
resignation as an L/C Issuer and Swingline Lender.


110

--------------------------------------------------------------------------------





If Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment by
the Company of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
Letters of Credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Arranger, a Lender or an L/C Issuer
hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders,


111

--------------------------------------------------------------------------------





the L/C Issuers and the Administrative Agent under Sections 2.03(h) and (i),
2.09, 2.10(b) and 11.04) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.10(b) and 11.04.
(b)    Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any L/C Issuer or in any such proceeding.
9.10    Guaranty Matters.
(a)    Each of the Lenders and the L/C Issuers irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents.
(b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.
9.11    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company


112

--------------------------------------------------------------------------------





pooled separate accounts), PTE 91–38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96–23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
ARTICLE X    

CONTINUING GUARANTY
10.01    Guaranty.
Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a primary obligor and as a guaranty of payment and performance
and not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Obligations when due and
payable, whether for principal, interest, premiums, fees, indemnities, damages,
costs, expenses or otherwise, of the Borrower to the Guaranteed Parties, arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Guaranteed Parties in connection
with the collection or enforcement thereof) (for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided that the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section


113

--------------------------------------------------------------------------------





548 of the Bankruptcy Code of the United States or any comparable provisions of
any applicable state law or other Applicable Law. Without limiting the
generality of the foregoing, the Guaranteed Obligations shall include any such
indebtedness, obligations and liabilities, or portions thereof, which may be or
hereafter become unenforceable or compromised or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against any debtor
under any Debtor Relief Laws. The Administrative Agent’s books and records
showing the amount of the Obligations shall be admissible in evidence in any
action or proceeding. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the enforceability of this Guaranty, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire to
the enforceability of this Guaranty in any way relating to any or all of the
foregoing.
10.02    Rights of Lender.
Each Guarantor consents and agrees that the Guaranteed Parties may, at any time
and from time to time, to the extent permitted herein and in the Loan Documents
without notice or demand, take the following actions without affecting the
enforceability or continuing effectiveness of this Guaranty: (a) amend, extend,
renew, compromise, discharge, accelerate or otherwise change the time for
payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, solely with respect to the enforceability of this Guaranty, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.
10.03    Certain Waivers.
Each Guarantor waives each of the following with respect to the enforceability
of this Guaranty: (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Guaranteed Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in the power of any
Guaranteed Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Guaranteed Party; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives with respect
to the enforceability of this Guaranty all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.
10.04    Obligations Independent.


114

--------------------------------------------------------------------------------





The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.
10.05    Subrogation.
No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Guaranteed Parties and shall forthwith be paid to the
Guaranteed Parties to reduce the amount of the Obligations, whether matured or
unmatured.
10.06    Termination; Reinstatement.
This Guaranty is a continuing and irrevocable guaranty (when due and payable) of
all Obligations now or hereafter existing and shall remain in full force and
effect until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Guaranteed Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Guaranteed Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Guaranteed Parties are in possession of or
have released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.
10.07    Stay of Acceleration.
If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Guaranteed Parties.
10.08    Condition of Borrower.
Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Guaranteed Parties has any duty, and such Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to it any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (each Guarantor waiving any duty on the part of the
Guaranteed Parties to disclose such information and any defense relating to the
failure to provide the same).
10.09    Appointment of Borrower.
Each of the Guarantors (other than the Company) hereby appoints the Company to
act as its agent for all purposes of this Agreement and the other Loan Documents
and agrees that (a) the Company may


115

--------------------------------------------------------------------------------





execute such documents on behalf of such Guarantor as the Company deems
appropriate in its sole discretion and each Guarantor shall be obligated by all
of the terms of any such document executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Company shall be deemed delivered to each Guarantor and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, instrument or agreement executed by the Company on behalf
of each Guarantor.
10.10    Right of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.
ARTICLE XI    

MISCELLANEOUS
11.01    Amendments, Etc.
(a)    Subject to Section 3.03(c) and the last paragraph of this Section 11.01,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(i)    waive any condition set forth in Section 4.02 or, in the case of the
initial Credit Extension, Section 4.01, without the written consent of each
Lender;
(ii)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;
(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);
(ii)    postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Rate that would result


116

--------------------------------------------------------------------------------





in a reduction of any interest rate on any Loan or any fee payable hereunder
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate;
(iv)    change Section 8.03 or Section 2.13 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(v)    change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or “Required Class Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to amend,
waive or otherwise modify any rights hereunder or thereunder or make any
determination or grant any consent hereunder (other than the definitions
specified in clause (ii) of this clause (a)(vii)), without the written consent
of each Lender or (ii) the definitions of “Required Revolving Lenders” or
“Required Term Lenders” as each relates to the related Facility (or the
constituent definition therein relating to such Facility) without the written
consent of each Lender under such Facility;
(vi)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
(vii)    release the Company (from its obligations as a Borrower or as a
Guarantor hereunder) or any Designated Borrower, except in connection with the
termination of a Designated Borrower’s status as such under Section 2.16, a
merger or consolidation permitted under Section 7.04 or a Disposition permitted
under Section 7.05;
(i)    directly and materially adversely affect the rights of Lenders holding
Commitments or Loans of one Class differently from the rights of Lenders holding
Commitments or Loans of any other Class without the written consent of the
applicable Required Class Lenders;
(xiii)    amend Section 1.09 or the definition of “Alternative Currency” without
the written consent of each Lender directly affected thereby;
and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (C) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(E) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto.


117

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary herein, (i) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (A) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (B) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (ii) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
(c)    Notwithstanding anything to the contrary herein, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.
(d)    Notwithstanding any provision herein to the contrary, this Agreement may
be amended with the written consent of the Administrative Agent, any L/C Issuer,
the Borrower and the Lenders affected thereby to amend the definition of
“Alternative Currency” or “Eurocurrency Rate” or Section 1.09 solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.09.
Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
11.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent, any
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and


118

--------------------------------------------------------------------------------





(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by (fax transmission or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).
(b)    Electronic Communications.
(i)     Notices and other communications to the Administrative Agent, the
Lenders, the Swingline Lender and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail, FPML messaging, and
Internet or intranet websites) pursuant to an electronic communications
agreement (or such other procedures approved by the Administrative Agent in its
sole discretion); provided that the foregoing shall not apply to notices to any
Lender, the Swingline Lender or any L/C Issuer pursuant to Article II if such
Lender, the Swingline Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent, the Swingline
Lender, any L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
(ii)    Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (A) and (B), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of


119

--------------------------------------------------------------------------------





its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
each L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, each L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement.
(a)    No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that


120

--------------------------------------------------------------------------------





the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer or the Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as an L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including, but not limited to, the reasonable fees, charges and disbursements
of (x) one counsel for the Administrative Agent and its Affiliates and (y) one
counsel for the Lenders and their respective Affiliates, taken as a whole, and,
if necessary, one local counsel for the Administrative Agent, the Lenders and
their respective Affiliates in each relevant jurisdiction and (B) due diligence
expenses), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, extension, reinstatement or renewal of any Letter of Credit
or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the fees, charges and disbursements of one counsel for the Administrative Agent,
one counsel for the Lenders and L/C Issuers if not the Administrative Agent or a
Lender, taken as a whole, and, if necessary, one local counsel for the
Administrative Agent, Lenders and L/C Issuers in each relevant jurisdiction), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of one counsel for all
Indemnitees and one local counsel for all Indemnitees in each relevant
jurisdiction, unless a conflict of interest exists with respect to any
Indemnitee in which case such Indemnitee may be reimbursed for the reasonable
fees, charges and disbursements of its own counsel), incurred by any Indemnitee
or asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents


121

--------------------------------------------------------------------------------





(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee (or
its officers, directors, employees or agents) or (y) result from a claim brought
by the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under clauses (a) or (b) of
this Section 11.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), any L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this clause (c) are subject to the provisions of
Section 2.12(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, willful misconduct or material
breach of this Agreement or any Loan Document of or by such Indemnitee (or its
officers, directors, employees or agents) as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.


122

--------------------------------------------------------------------------------





(f)    Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuers and the Swingline Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of Section
11.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 11.06(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this clause (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each


123

--------------------------------------------------------------------------------





case with respect to any Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in clause (b)(i)(B) of this Section 11.06 in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (b)(ii) shall
not (A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section 11.06 and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default specified in
Sections 8.01(a) or 8.01(f) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and
(C)    the consent of each L/C Issuer and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in


124

--------------------------------------------------------------------------------





its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of one
or more natural Persons).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(B) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this clause (b)(vi), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.06(c), from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(viii)    If (as a result of circumstances existing at the date the assignment
occurs), a UK Borrower would be obliged to make a payment to the assignee under
Section 3.08, then the assignee is only entitled to receive payment under that
Section to the same extent as the existing Lender would have been if the
assignment had not occurred.


125

--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and interest
amounts) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (with respect to such Lender’s interest only), at any reasonable
time and from time to time upon reasonable prior notice.
(d)    Participations.
(i)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of one or more natural Persons, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations
(ii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 11.06; provided that such
Participant (A) shall be subject to the provisions of Sections 3.06 and 11.13 as
if it were an assignee under clause (b) of this Section 11.06 and (B) shall not
be entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose


126

--------------------------------------------------------------------------------





as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and interest
amounts) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103–1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or the Swingline Lender assigns all of its Revolving Commitment and
Revolving Loans pursuant to clause (b) above, such L/C Issuer or Swingline
Lender may, (i) upon thirty (30) days’ notice to the Administrative Agent, the
Company and the Lenders, resign as an L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Company, resign as Swingline Lender. In the event of any
such resignation as an L/C Issuer or Swingline Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of the applicable L/C Issuer or
the applicable Swingline Lender as an L/C Issuer or Swingline Lender, as the
case may be. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swingline Lender, (A) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as the case may be, and
(B) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the applicable retiring L/C Issuer to
effectively assume the obligations of the applicable retiring L/C Issuer with
respect to such Letters of Credit.
11.07    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties on a need-to-know basis


127

--------------------------------------------------------------------------------





(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the disclosing party
agrees, to the extent practicable and permitted by applicable law (including
laws relating to disclosures to banking examiners or regulatory authorities), to
notify the Company promptly prior to such disclosure), (iii) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (iv) to any other party hereto, (v) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder or
prospective assignee or Participant, in reliance on this clause (vi)), (vii) on
a confidential basis to (A) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(B) the provider of any Platform or other electronic delivery service used by
the Administrative Agent, any L/C Issuer and/or the Swingline Lender to deliver
Borrower Materials or notices to the Lenders or (viii) the CUSIP Service Bureau
or any similar agency in connection with the application, issuance, publishing
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, or (ix) with the consent of the Borrower
or to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 11.07, (xi) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(xii) is independently discovered or developed by a party hereto without
utilizing any Information received from the Borrower or violating the terms of
this Section 11.07. For purposes of this Section 11.07, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.
(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuers acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities Laws.
(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such


128

--------------------------------------------------------------------------------





Affiliate is required to do so under law and then, in any event the Loan Parties
or such Affiliate will consult with such Person before issuing such press
release or other public disclosure.
(d)    Customary Advertising Material. Neither the Administrative Agent nor any
Lender shall publish any advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties without the prior written consent of the Company (such consent
not to be unreasonably withheld or delayed).
11.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Required Lenders to the fullest extent permitted by Applicable Law to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, such L/C Issuer or such Affiliates, irrespective of whether or not
such Lender, such L/C Issuer or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have under Applicable Law. Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (including
without limitation, the Criminal Code (Canada)) (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


129

--------------------------------------------------------------------------------





11.10    Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.
11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
11.13    Replacement of Lender.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents


130

--------------------------------------------------------------------------------





required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(a)    the Borrower shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee (if any) specified in
Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower or applicable Designated Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
The Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Each party hereto agrees that (i) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 11.13 to the contrary, (A) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (B) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR


131

--------------------------------------------------------------------------------





TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUERS OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO (OTHER THAN SPECIFIED LOAN PARTIES)
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    SERVICE OF PROCESS (LOAN PARTIES). WITHOUT PREJUDICE TO ANY OTHER MODE OF
SERVICE ALLOWED UNDER ANY RELEVANT LAW, THE LOAN PARIES: (i) IRREVOCABLY
APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN RELATION TO ANY
PROCEEDINGS BEFORE THE COURTS OF THE STATE OF ILLINOIS IN


132

--------------------------------------------------------------------------------





CONNECTION WITH ANY LOAN DOCUMENT AND (ii) AGREES THAT FAILURE BY A PROCESS
AGENT TO NOTIFY THE LOAN PARTIES OTHER THAN THE COMPANY OF THE PROCESS WILL NOT
INVALIDATE THE PROCEEDINGS CONCERNED. THE LOAN PARTIES EXPRESSLY AGREE AND
CONSENT TO THE PROVISIONS OF THIS SECTION 11.14(E).
11.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.16    Subordination.
Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Guaranteed Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Guaranteed Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Guaranteed Parties and the proceeds thereof shall be paid over to the
Guaranteed Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.
11.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger and the Lenders and their respective
Affiliates are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders and their respective
Affiliates, on the other hand, (ii) each of the Borrower, and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Arranger and each Lender


133

--------------------------------------------------------------------------------





and each of their respective Affiliates each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, the Arranger, nor
any Lender nor any of their respective Affiliates has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, the Arranger,
nor any Lender nor any of their respective Affiliates has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower, and each other Loan Party hereby waives and releases any claims that
it may have against the Administrative Agent, the Arranger, the Lenders and
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transactions
contemplated hereby.
11.18    Electronic Execution; Electronic Records.
(a)    The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
(b)    The Borrower hereby acknowledges the receipt of a copy of this Agreement
and all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Borrower, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.
11.19    USA PATRIOT Act and Canadian AML Acts Notice.
Each Lender that is subject to the Patriot Act or any Canadian AML Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107–56 (signed into
law October 26, 2001)) (the “Patriot Act”) and the Canadian AML Acts, it is
required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the name and address of
theeach Borrower and each other Loan Party, information concerning its direct
and indirect holders of Equity Interests and other Persons exercising Control
over it, and other information that will allow


134

--------------------------------------------------------------------------------





such Lender or the Administrative Agent, as applicable, to identify the
BorrowerBorrowers and each other Loan Party in accordance with the Patriot Act
and the Canadian AML Acts. The Borrower and each other Loan Party shall,
promptly following a request by the Administrative Agent or any Lender, provide
all such other documentation and information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act. and the Canadian AML Acts. Notwithstanding anything
in this Agreement, nothing in this Agreement shall require any Loan Party that
is organized under the laws of Canada or any province thereof to commit an act
or omission that contravenes the Foreign Extraterritorial Measures Act (Canada),
and the rules and regulations promulgated thereunder, including the Foreign
Extraterritorial Measures (United States) Order, 1992 (Canada).
11.20    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
11.21    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with


135

--------------------------------------------------------------------------------





the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or any Lender from
any Loan Party in the Agreement Currency, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Loan Party (or to any other Person who may be
entitled thereto under Applicable law).






136

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
[Signature Pages Intentionally Omitted]










































